EXHIBIT 10.3

MASTER REPURCHASE AGREEMENT

This is a MASTER REPURCHASE AGREEMENT, dated as of February 15, 2006, between
NEW CENTURY MORTGAGE CORPORATION, a California corporation (a “Seller”), NEW
CENTURY WAREHOUSE CORPORATION, a California corporation (“Warehouse Corporation”
or a “Seller”, and together with New Century Mortgage Corporation, the
“Sellers”), NEW CENTURY FINANCIAL CORPORATION (the “Guarantor”) and GOLDMAN
SACHS MORTGAGE COMPANY, a New York limited partnership (the “Buyer”).



    SECTION 1. APPLICABILITY

From time to time the parties hereto may enter into transactions in which a
Seller agrees to transfer to Buyer Mortgage Loans against the transfer of funds
by Buyer, with a simultaneous agreement by Buyer to transfer to such Seller such
Mortgage Loans at a date certain after the related Purchase Date, against the
transfer of funds by such Seller. This Agreement is a commitment by Buyer to
engage in the Transactions as set forth herein up to the Maximum Committed
Purchase Price, or, with respect to TPO Mortgage Loans, the Maximum Committed
TPO Purchase Price; provided, that the Buyer shall have no commitment to enter
into any Transaction requested which would result in the aggregate Purchase
Price of then outstanding Transactions to exceed the Maximum Committed Purchase
Price or, with respect to TPO Mortgage Loans, the Maximum Committed TPO Purchase
Price. Each such transaction shall be referred to herein as a “Transaction” and
shall be governed by this Repurchase Agreement, unless otherwise agreed in
writing.



    SECTION 2. DEFINITIONS

As used herein, the following terms shall have the following meanings (all terms
defined in this Section 2 or in other provisions of this Repurchase Agreement in
the singular to have the same meanings when used in the plural and vice versa)

“1934 Act” shall have the meaning set forth in Section 32 hereof.

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

“Additional Purchased Mortgage Loans” shall mean Mortgage Loans or cash provided
by the Sellers to Buyer or its designee pursuant to Section 4 of this Repurchase
Agreement.

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

“Aged Loan” shall mean an Aged 180 Day Mortgage Loan or an Aged 270 Day Mortgage
Loan.

“Aged 180 Day Mortgage Loan” shall mean a Mortgage Loan subject to a Transaction
hereunder for at least 180 days but less than 270 days.

“Aged 270 Day Mortgage Loan” shall mean a Mortgage Loan (other than a TPO
Mortgage Loan) subject to a Transaction hereunder for at least 270 days but less
than 365 days.

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

“Approved Third Party Originator” shall mean an originator of Eligible Mortgage
Loans identified in accordance with Section 3(b)(xi) hereof.

“Assignment and Acceptance” shall have the meaning set forth in Section 18
hereof.

“Asset Value” shall have the meaning set forth in the Pricing Letter.

“Authorized Representative” shall mean, for the purposes of this Repurchase
Agreement only, an agent or Responsible Officer of the Sellers listed on
Schedule 4 hereto, as such Schedule 4 may be amended from time to time .

“Bailee Letter” shall have the meaning assigned to such term in the Custodial
Agreement.

“Bank” shall mean LaSalle Bank, National Association, in its capacity as bank
with respect to the Control Agreement.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York, the State of
Texas or the State of California or (iii) any day on which the New York Stock
Exchange is closed.

“Buyer” shall mean Goldman Sachs Mortgage Company, its successors in interest
and assigns and, with respect to Section 7, its participants.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Repurchase Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1+ or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

“Change in Control” shall mean:

(a) any transaction or event as a result of which Guarantor ceases to own,
directly or indirectly 100% of the stock of any Seller; or

(b) the sale, transfer, or other disposition of all or substantially all of a
Seller’s or Guarantor’s assets (excluding any such action taken in connection
with any securitization transaction); or

(c) the consummation of a merger or consolidation of a Seller or Guarantor with
or into another entity or any other corporate reorganization (in one transaction
or in a series of transactions), if more than 50% of the combined voting power
of the continuing or surviving entity’s stock outstanding immediately after such
merger, consolidation or such other reorganization is owned by persons who were
not stockholders of such Seller or Guarantor immediately prior to such merger,
consolidation or other reorganization; or

(d) any transaction or event as a result of which a “person” or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) shall become, or obtain rights (whether by means
of warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
percentage of the total voting power of all classes of capital stock of the
Guarantor entitled to vote generally in the election of directors of 20% or
more.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collection Account” shall mean the account established by the Bank subject to a
Control Agreement, into which all Income (other than Income related to TPO
Mortgage Loans) shall be deposited in accordance with Section 5 hereof.

“Combined Loan-to-Value Ratio or CLTV” shall mean, with respect to any Second
Lien Mortgage Loan, the sum of the original principal balance of such Mortgage
Loan and the outstanding principal balance of any related first lien as of the
date of origination of the Mortgage Loan, divided by the Appraised Value of the
Mortgaged Property as of the origination date.

“Commitment Fee” shall have the meaning set forth in the Pricing Letter.

“Committed Mortgage Loan” shall mean a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

“Confidential Terms” shall have the meaning set forth in Section 30 hereof.

“Control Agreement” shall mean a letter agreement between New Century Mortgage
Corporation, the Buyer, and the Bank substantially in the form of Exhibit B
attached hereto, as the same may be amended from time to time.

“Costs” shall have the meaning set forth in Section 15(a) hereof.

“Custodial Agreement” shall mean that certain Custodial Agreement dated as of
the date hereof, among Sellers, Buyer and Custodian as the same may be amended
from time to time.

“Custodian” shall mean Deutsche Bank National Trust Company, or any successor
thereto under the Custodial Agreement.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Defaulting Party” shall have the meaning set forth in Section 29 hereof.

“Delinquent 30 Day Mortgage Loan” shall mean any First Lien Mortgage Loan as to
which any Monthly Payment, or part thereof, remains unpaid for at least 30 days
but no more than 59 days from the original Due Date for such Monthly Payment.

“Delinquent 60 Day Mortgage Loan” shall mean any First Lien Mortgage Loan as to
which any Monthly Payment, or part thereof, remains unpaid for at least 60 days
but no more than 89 days from the original Due Date for such Monthly Payment.

“Delinquent 90 Day Mortgage Loan” shall mean any First Lien Mortgage Loan as to
which any Monthly Payment, or part thereof, remains unpaid for at least 90 days
but no more than 119 days from the original Due Date for such Monthly Payment.

“Delinquent Mortgage Loan” shall mean any Delinquent 30 Day Mortgage Loan,
Delinquent 60 Day Mortgage Loan or Delinquent 90 Day Mortgage Loan.

“Disbursement Account” shall mean the account established by the Disbursement
Agent subject to the Disbursement Agreement, into which the Purchase Price for
the Purchased Mortgage Loans that are Wet-Ink Mortgage Loans shall be deposited.

“Disbursement Agent” shall mean Deutsche Bank National Trust Company, its
respective successor or assigns.

“Disbursement Agreement” shall mean that certain Disbursement Agreement by and
among the Disbursement Agent, the Buyer and New Century Mortgage Corporation,
dated as of February 15, 2006, as the same may be amended from time to time,
setting forth the terms pursuant to which the Disbursement Agent shall disburse
funds related to Wet-Ink Mortgage Loans (other than TPO Mortgage Loans) from the
Disbursement Account.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

“Due Diligence Cap” shall have the meaning set forth in the Pricing Letter.

“Due Diligence Costs” shall have the meaning set forth in Section 17 hereof.

“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 17 hereof with respect to any or all of the
Mortgage Loans, as desired by the Buyer from time to time.

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

“Electronic Tracking Agreement” shall mean an Electronic Tracking Agreement
among Buyer, Sellers, MERS and MERSCORP, Inc., to the extent applicable, as the
same may be amended from time to time.

“Eligible Mortgage Loan” shall mean a Purchased Mortgage Loan which complies
with the representations and warranties set forth on Schedule 1 to this
Repurchase Agreement.

“ERISA” shall, with respect to any Person, mean the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” shall, with respect to any Person, mean any Person which is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which such Person is a member, or (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such Person
is a member.

“Escrow Payments” shall mean, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

“Event of Default” shall have the meaning specified in Section 13 hereof.

“Event of ERISA Termination” shall, with respect to any Seller or the Guarantor,
mean (i) with respect to any Plan, a reportable event, as defined in
Section 4043 of ERISA, as to which the PBGC has not by regulation waived the
reporting of the occurrence of such event, or (ii) the withdrawal of any Seller
or the Guarantor or any ERISA Affiliate thereof from a Plan during a plan year
in which it is a substantial employer, as defined in Section 4001(a)(2) of
ERISA, or (iii) the failure by any Seller or the Guarantor or any ERISA
Affiliate thereof to meet the minimum funding standard of Section 412 of the
Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, or (iv) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by any Seller or the Guarantor or any ERISA Affiliate
thereof to terminate any Plan, or (v) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if any Seller or the Guarantor or any ERISA Affiliate thereof fails to
timely provide security to the Plan in accordance with the provisions of said
Sections, or (vi) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (vii) the receipt by any Seller or the Guarantor or any ERISA
Affiliate thereof of a notice from a Multiemployer Plan that action of the type
described in the previous clause (vi) has been taken by the PBGC with respect to
such Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for any Seller or the Guarantor or
any ERISA Affiliate thereof to incur liability under Title IV of ERISA or under
Section 412(c)(11) of the Code with respect to any Plan.

“Excluded Taxes” shall have the meaning specified in Section 7(e) hereof.

“Expenses” shall mean all present and future reasonable (under the
circumstances) expenses incurred by or on behalf of the Buyer in connection with
this Repurchase Agreement or any of the other Facility Documents and any
amendment, supplement or other modification or waiver related hereto or thereto,
whether incurred heretofore or hereafter, which expenses shall include the cost
of title, lien, judgment and other record searches; attorneys’ fees; and costs
of preparing and recording any UCC financing statements or other filings
necessary to perfect the security interest created hereby.

“Facility Documents” shall mean this Repurchase Agreement, the Disbursement
Agreement, TPO Disbursement Account, the Settlement Account Control Agreement,
the Custodial Agreement, the Pricing Letter, the Guaranty, the Electronic
Tracking Agreement, if applicable, a Servicer Notice, if any, the TPO Account
Control Agreement and the Control Agreement.

“Fannie Mae” shall mean Fannie Mae, or any successor thereto.

“FDIA” shall have the meaning set forth in Section 31 hereof.

“FDICIA” shall have the meaning set forth in Section 31 hereof.

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Sellers’ regulators and
subject to commercially reasonable sublimits and deductibles.

“Financial Statements” shall mean the consolidated financial statements of the
Guarantor prepared in accordance with GAAP for the year or other period then
ended (subject to year-end adjustments in the case of interim period
statements). Such financial statements will be audited, in the case of annual
statements, by KPMG LLP or such other independent certified public accountants
approved by the Buyer (which approval shall not be unreasonably withheld).

“First Lien Mortgage Loan” shall mean a Mortgage Loan secured by a first lien on
the related Mortgaged Property.

“First Payment Default” shall mean, with respect to a Mortgage Loan, the failure
of the Mortgagor to make the first Monthly Payment due under the Mortgage Loan
on or before its scheduled Due Date after expiration of any applicable grace
periods.

“Fitch” shall mean Fitch Ratings, Inc., or any successor thereto.

“Forty-Year Mortgage Loan” shall mean a fully amortizing Mortgage Loan which has
an original term to maturity of not more than forty years from the origination
date.

“Freddie Mac” shall mean Freddie Mac, or any successor thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned by or controlled by the foregoing.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) servicing advance obligations. The amount of
any Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.

“Guarantor” shall mean New Century Financial Corporation, in its capacity as
guarantor under the Guaranty.

“Guaranty” shall mean the guaranty of the Guarantor dated as of the date hereof
as the same may be amended from time to time, pursuant to which the Guarantor
fully and unconditionally guarantees the obligations of the Sellers hereunder.

“High Cost Mortgage Loan” shall mean a Mortgage Loan classified as (a) a “high
cost” loan under the Home Ownership and Equity Protection Act of 1994 or (b) a
“high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees).

“High LTV Mortgage Loan” shall mean a Mortgage Loan with a CLTV greater than
100%, but no greater than 107%, which is the subject of a Take-out Commitment
with a Take-out Investor.

“HUD” shall mean the Department of Housing and Urban Development.

“Income” shall mean, with respect to any Mortgage Loan at any time, any
principal thereof then received and all interest, dividends or other
distributions payable thereon.

“Indebtedness” shall mean, with respect to any Person, (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business, so long as such trade accounts
payable are payable within 90 days after the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements; (g) Indebtedness of others Guaranteed by such
Person; (h) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; and (i) Indebtedness of
general partnerships of which such Person is a general partner.

“Indemnified Party” shall have the meaning set forth in Section 15(a) hereof.

“Insolvency Event” shall mean, for any Person:

(a) that such Person or any Material Subsidiary shall discontinue or abandon
operation of its business; or

(b) that such Person or any Material Subsidiary shall fail generally to, or
admit in writing its inability to, pay its debts as they become due; or

(c) a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of such Person or
any Material Subsidiary in an involuntary case (which has not been dismissed
within thirty (30) days after such proceeding is instituted) under any
applicable bankruptcy, insolvency, liquidation, reorganization or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator, conservator or other
similar official of such Person or any Affiliate, or for any substantial part of
its property, or for the winding-up or liquidation of its affairs; or

(d) the commencement by such Person or any Material Subsidiary of a voluntary
case under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or such Person’s or any Material Subsidiary’s consent to
the entry of an order for relief in an involuntary case under any such Law, or
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator, conservator or other similar
official of such Person, or for any substantial part of its property, or any
general assignment for the benefit of creditors; or

(e) that such Person or any Material Subsidiary shall become insolvent; or

(f) if such Person or any Material Subsidiary is a corporation, such Person or
any Affiliate, or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the actions set
forth in the preceding clause (a), (b), (c), (d) or (e).

“Interest Only Adjustment Date” shall mean, with respect to each Interest Only
Loan, the date, specified in the related Mortgage Note on which the Monthly
Payment will be adjusted to include principal as well as interest.

“Interest Only Loan” shall mean a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

“Interest Rate Adjustment Date” shall mean the date on which an adjustment to
the Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by a Seller.

“Late Payment Fee” shall mean the excess of the Price Differential paid as a
result of its calculation at the Post-Default Rate over the Price Differential
as would have been calculated at the Pricing Rate.

“LIBOR Rate” shall mean, with respect to each day a Transaction is outstanding,
the rate per annum equal to the rate appearing at page 5 of the Telerate Screen
as one-month LIBOR on such date (and if such date is not a Business Day, the
LIBOR Rate in effect on the Business Day immediately preceding such date), and
if such rate shall not be so quoted, the rate per annum at which the Buyer or
its Affiliate is offered dollar deposits at or about 10:00 a.m., New York City
time, on such date, by prime banks in the interbank eurodollar market where the
eurodollar and foreign currency exchange operations in respect of its
Transactions are then being conducted for delivery on such day for a period of
one month and in an amount comparable to the amount of the Transactions
outstanding on such day.

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

“Liquidity” shall mean for each relevant Person, the aggregate of all cash, Cash
Equivalents, and Overcollateralization, less the amount of Restricted Cash owned
by such Person.

“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of the Mortgage Loan, the purchase price of the Mortgaged Property.

“Lost Note Affidavit” shall mean a lost note affidavit, substantially in the
form of Exhibit 9 to the Custodial Agreement, that has been executed in
connection with a Mortgage Loan for which the original note appears to have been
lost, mislaid or misfiled.

“Margin Call” shall have the meaning specified in Section 4.

“Margin Deficit” shall have the meaning specified in Section 4.

“Market Value” shall mean, as of any date with respect to any Purchased Mortgage
Loan, the price at which such Mortgage Loan could readily be sold as determined
by the Buyer in its sole good faith discretion.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations or financial condition or prospects of
(i) Guarantor, Sellers and their Material Subsidiaries taken as a whole or
(ii) any Seller or Guarantor, (b) the ability of any Seller or the Guarantor to
perform its obligations under any of the Facility Documents to which it is a
party, (c) the validity or enforceability of any of the Facility Documents,
(d) the rights and remedies of the Buyer or any Affiliate under any of the
Facility Documents, (e) the timely payment of any amounts payable under the
Facility Documents, or (f) the Asset Value of the Purchased Mortgage Loans taken
as a whole.

“Material Subsidiary” shall mean a “significant subsidiary” as defined in
Rule 1-02 of Regulation S-X (17 CFR §210.1-01, et seq ), of any Seller or
Home123 Corporation or any of its Subsidiaries.

“Maximum Committed Purchase Price” shall have the meaning set forth in the
Pricing Letter.

“Maximum Committed TPO Purchase Price” shall have the meaning set forth in the
Pricing Letter.

“Maximum Purchase Price” shall have the meaning set forth in the Pricing Letter.

“Maximum TPO Purchase Price” shall have the meaning set forth in the Pricing
Letter.

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“MERS System” shall mean the system of recording transfers of mortgages
electronically maintained by MERS.

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

“Moody’s” shall mean Moody’s Investor’s Service, Inc. or any successors thereto.

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first or second
lien on real property and other property and rights incidental thereto.

“Mortgage File” shall mean, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit D hereto.

“Mortgage Interest Rate” shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.

“Mortgage Loan” shall mean any first or second lien, one-to-four-family
residential mortgage loan evidenced by a Mortgage Note and secured by a
Mortgage, which Mortgage Loan is subject to a Transaction hereunder, which in no
event shall include any mortgage loan which (a) is subject to Section 226.32 of
Regulation Z or any similar state law (relating to high interest rate
credit/lending transactions), (b) includes any single premium credit, life or
accident and health insurance or disability insurance, or (c) is a High Cost
Mortgage Loan.

“Mortgage Loan Schedule” shall mean with respect to any Transaction as of any
date, a mortgage loan schedule in the form of a computer tape or other
electronic medium generated by the Sellers and delivered to Buyer and the
Custodian, which provides information (including, without limitation, the
information set forth on Exhibit C attached hereto) relating to the Purchased
Mortgage Loans in a format acceptable to the Buyer.

“Mortgage Loan Schedule and Exception Report” shall have the meaning set forth
in the Custodial Agreement.

“Mortgage Note” shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding five years contributed to
(or required to be contributed to )by such Person or any ERISA Affiliate thereof
on behalf of its employees and which is covered by Title IV of ERISA.

“Net Income” shall mean, for any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

“Net Worth” shall mean, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

“Non-Excluded Taxes” shall have the meaning set forth in Section 7(a) hereof.

“Non-Exempt Buyer” shall have the meaning set forth in Section 7(e) hereof.

“Nondefaulting Party” shall have the meaning set forth in Section 29 hereof.

“Non-Recourse Debt” shall mean any Indebtedness incurred by a Seller or the
Guarantor, provided that (i) such Indebtedness is non-recourse to such Seller,
Guarantor or any shareholder or equity owner of such Seller or Guarantor,
(ii) such Indebtedness or classes or tranches thereof are publicly issued and/or
privately placed Indebtedness of such Seller or Guarantor and (iii) such
Indebtedness or classes or tranches thereof are rated by at least one of the
Rating Agencies.

“Non-Utilization Fee” shall have the meaning set forth in the Pricing Letter.

“Obligations” shall mean any amounts due and payable by the Sellers or Guarantor
to Buyer or an Affiliate of Buyer in connection with a Transaction hereunder,
together with interest thereon (including interest which would be payable as
post-petition interest in connection with any bankruptcy or similar proceeding)
and all other fees or expenses which are payable hereunder or under any of the
Facility Documents.

“OFAC” shall have the meaning set forth in Section 11(y) hereof.

“Option ARM Mortgage Loan” shall mean an adjustable rate mortgage with flexible
payment options (a) which the Mortgagor may pay an initial low rate for the
initial Monthly Payments and a substantially higher rate in the later years of
such Mortgage, (b) is underwritten in accordance with the Underwriting
Guidelines and (c) which is the subject of a loan level Take-out Commitment with
a Take-out Investor.

“Other Taxes” shall have the meaning set forth in Section 7(b) hereof.

“Overcollateralization” shall mean, as of any date of determination for any
Person, the excess of (i) the Market Value of assets pledged by that Person to a
lender under a committed warehouse or repurchase facility (after taking into
account required haircuts) over (ii) the aggregate amount of the advances or
loans made by the applicable lender to such Person under any such committed
warehouse or repurchase facility.

“Payment Date” shall mean the first Business Day of each month, or if such date
is not a Business Day, the Business Day immediately preceding the last day of
the month.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Periodic Advance Repurchase Payment” shall have the meaning specified in
Section 5(a).

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean, with respect to any Seller, any employee benefit or similar
plan that is or was at any time during the current year or immediately preceding
five years established, maintained or contributed to by any Seller or any ERISA
Affiliate thereof and that is covered by Title IV of ERISA, other than a
Multiemployer Plan.

“PMI Policy” shall mean a policy of primary mortgage guaranty insurance issued
by a Qualified Insurer, as required by this Repurchase Agreement with respect to
certain Mortgage Loans.

“Post-Default Rate” shall have the meaning set forth in the Pricing Letter.

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post-Default Rate) for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by Sellers to Buyer with respect to such
Transaction).

“Pricing Letter” shall mean that certain letter agreement among the Buyer, the
Guarantor and the Sellers, dated as of the date hereof, as the same may be
amended from time to time.

“Pricing Rate” shall mean a rate per annum equal to the sum of (a) the LIBOR
Rate plus (b) the Pricing Spread.

“Pricing Spread” shall have the meaning set forth in the Pricing Letter.

“Prohibited Person” shall have the meaning set forth in Section 11(y) hereof.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” shall mean the date on which Purchased Mortgage Loans are
transferred by the applicable Seller to the Buyer or its designee.

“Purchase Price” shall mean,

(a) on the Purchase Date, the price at which each Purchased Mortgage Loan is
transferred by the applicable Seller to Buyer which shall equal the lesser of
(i) the applicable Purchase Price Percentage of the Market Value of such
Mortgage Loan on the Purchase Date and (ii) the outstanding principal balance of
the Mortgage Loan and

(b) thereafter, except where Buyer and Sellers agree otherwise, such Purchase
Price decreased by the amount of any cash, Income and Periodic Advance
Repurchase Payments actually received by Buyer pursuant to Sections 5 or applied
to reduce Sellers’ obligations under Section 4(b) hereof.

“Purchase Price Percentage” shall have the meaning set forth in the Pricing
Letter.

“Purchased Mortgage Loan Report” shall mean a report, delivered with each
Transaction Request, on Friday of each week, or upon the request of the Buyer,
including a Mortgage Loan Schedule in the form of Exhibit C hereto, setting
forth information with respect to the Purchased Mortgage Loans (and Mortgage
Loans proposed to be the subject of a Transaction on the related Purchase Date,
if applicable).

“Purchased Mortgage Loans” shall mean the Mortgage Loans sold by the Sellers to
Buyer in a Transaction, and any Additional Purchased Mortgage Loans as evidenced
by a Mortgage Loans Schedule and Exception Report delivered by the Sellers to
the Buyer and/or a Trust Receipt.

“Qualified Insurer” shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and acceptable under the Underwriting Guidelines.

“Rating Agency” shall mean any of S&P, Moody’s or Fitch.

“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Sellers or any other person or entity with respect to a Purchased
Mortgage Loan. Records shall include the Mortgage Notes, any Mortgages, the
Mortgage Files, the credit files related to the Purchased Mortgage Loan and any
other instruments necessary to document or service a Mortgage Loan.

“Register” shall have the meaning set forth in Section 19 hereof.

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“REO Property” shall mean a Mortgaged Property acquired through foreclosure or
by deed in lieu of foreclosure.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21,         .22, .24, .26, .27 or .28 of PBGC Reg. §
4043.

“Repurchase Agreement” shall mean this Master Repurchase Agreement between
Buyer, Guarantor and the Sellers, dated as of the date hereof as the same may be
further amended, supplemented or otherwise modified in accordance with the terms
hereof.

“Repurchase Assets” shall have the meaning provided in Section 8 hereof.

“Repurchase Date” shall mean the date on which the Sellers are to repurchase the
Purchased Mortgage Loans subject to a Transaction from Buyer as specified in the
related Transaction Request, or if not so specified on a date requested pursuant
to Section 3(d) or on the Termination Date, including any date determined by
application of the provisions of Sections 3 or 14, or the date identified to
Buyer by the Sellers as the date that the related Mortgage Loan is to be sold
pursuant to a Take-out Commitment.

“Repurchase Price” shall mean the price at which Purchased Mortgage Loans are to
be transferred from Buyer or its designee to the Sellers upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the Price
Differential as of the date of such determination.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, procedure or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean an officer of a Seller listed on Schedule 5
hereto, as such Schedule 5 may be amended from time to time.

“Restricted Cash” shall mean all cash and Cash Equivalents that are subject to a
Lien in favor of any Person other than the Custodian on behalf of the Buyer,
that are required to be maintained by the Sellers pursuant to a contractual
obligation or as a result of the operation of law.

“S&P” shall mean Standard & Poor’s Ratings Services, or any successor thereto.

“SEC” shall have the meaning set forth in Section 32 hereof.

“Second Lien Mortgage Loan” shall mean an Mortgage Loan secured by a second lien
on the related Mortgaged Property.

“Section 4402” shall have the meaning set forth in Section 29 hereof.

“Section 7 Certificate” shall have the meaning set forth in Section 7(e) hereof.

“Seller” shall mean each of New Century Warehouse Corporation and New Century
Mortgage Corporation, or any successor in interest thereto.

“Servicer” shall mean any Seller or any successor or permitted assigns.

“Servicer Notice” shall mean the notice acknowledged by the Servicer
substantially in the form of Exhibit G hereto.

“Servicing Agreement” shall mean any servicing agreement entered into among a
Seller and a Servicer, as the same may be amended from time to time.

“Settlement Account Control Agreement” shall mean the Settlement Account Control
Agreement entered into among the Buyer, the Sellers and the Settlement Bank,
dated as of the date hereof as the same may be further amended, supplemented or
otherwise modified in accordance with its terms.

“Settlement Agent” shall mean, with respect to any Transaction the subject of
which is a Wet-Ink Mortgage Loan, the entity approved by Buyer, in its sole
good-faith discretion, which may be a title company, escrow company or attorney
in accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated. A Settlement Agent is deemed approved
unless Buyer notifies the Sellers otherwise electronically or in writing.

“Settlement Bank” shall mean LaSalle Bank, National Association, in its capacity
as bank with respect to the Settlement Account Control Agreement.

“Single-Employer Plan” shall mean a single-employer plan as defined in Section
4001(a)(15) of ERISA which is subject to the provisions of Title IV of ERISA.

“SIPA” shall have the meaning set forth in Section 32 hereof.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Sub-Prime Mortgage Loan” shall mean a First Lien or Second Lien Mortgage Loan
which was originated in accordance with the Underwriting Guidelines.

“Take-out Commitment” shall mean a commitment of a Seller or an Approved Third
Party Originator to sell one or more Mortgage Loans to a Take-out Investor, and
the corresponding Take-out Investor’s commitment back to Seller or the related
Approved Third Party Originator to effectuate the foregoing.

“Take-out Investor” shall mean any institution which has made a Take-out
Commitment and has been approved by Buyer; provided that a Take-out Investor
shall be deemed approved unless Buyer informs Sellers to the contrary.

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset on the balance sheet of such
Person or any subsidiary of such Person at such date) which will be treated as
intangibles under GAAP, including, without limitation, such items as deferred
financing expenses, net leasehold improvements, goodwill, trademarks, trade
names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that, residual securities owned by such Person
shall not be treated as intangibles for purposes of this definition.

“Taxes” shall have the meaning set forth in Section 7(a) hereof.

“Termination Date” shall mean the date which is 364 days from the date hereof
which shall be February 14, 2007.

“Termination Event” shall have the meaning set forth in Section 13.02 hereof.

“Test Period” shall mean any period of three (3) consecutive months.

“Total Indebtedness” shall mean, at any time, the aggregate Indebtedness of any
Person and its subsidiaries.

“TPO Account Control Agreement” shall mean a letter agreement among Warehouse
Corporation, the Bank and the Buyer, dated as of the date hereof, substantially
in the form of Exhibit B attached hereto, as the same may be amended from time
to time.

“TPO Collection Account” shall mean the account established by the Bank subject
to a TPO Account Control Agreement, into which all Income related to TPO
Mortgage Loans shall be deposited in accordance with Section 5 hereof.

“TPO Disbursement Account” shall mean the account established by the
Disbursement Agent subject to the TPO Disbursement Agreement, into which the
Purchase Price for the Purchased Mortgage Loans that are TPO Mortgage Loans
shall be deposited by the Buyer.

“TPO Disbursement Agreement” shall mean that certain TPO Disbursement Agreement
by and among the Disbursement Agent, the Buyer and Warehouse Corporation, dated
as of February 15, 2006, as the same may be amended from time to time, setting
forth the terms pursuant to which the Disbursement Agent shall disburse funds
related to Wet-Ink Mortgage Loans that are TPO Mortgage Loans from the
Disbursement Account.

“TPO Mortgage Loan” shall mean a Mortgage Loan originated by an Approved Third
Party Originator and conveyed to Warehouse Corporation pursuant to an Underlying
Transaction.

“Transaction” shall have the meaning specified in Section 1.

“Transaction Request” shall mean a request from the applicable Seller to Buyer
to enter into a Transaction.

“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.

“Underlying Obligation” shall mean the obligations of any Underlying Obligor
with respect to an Underlying Transaction.

“Underlying Obligor” shall mean an Approved Third Party Originator which is a
party to an Underlying Transaction with Warehouse Corporation.

“Underlying Transaction” shall mean the purchase of a TPO Mortgage Loan by
Warehouse Corporation, the extension of funds or other lending arrangements by
Warehouse Corporation to the Underlying Obligor, subject to the repurchase
obligation of an Underlying Obligor to Warehouse Corporation secured by the TPO
Mortgage Loan owned by the Underlying Obligor with respect to which the
Custodian has been instructed to hold the related Mortgage Loan for the Buyer
pursuant to the Custodial Agreement. The term “Underlying Transaction” includes,
without limitation, the Underlying Obligation, the Underlying Transaction
Documents and all right, title and interest of Warehouse Corporation as buyer or
secured party in and to the Mortgage Notes and Mortgages and all other
collateral securing such Underlying Obligation and all guarantees of such
Underlying Transaction.

“Underlying Transaction Documents” shall mean with respect to any Underlying
Transaction, any repurchase agreement between Warehouse Corporation and the
Underlying Obligor, any document or agreement evidencing any Underlying
Obligation, including without limitation any repurchase agreement between
Warehouse Corporation and the Underlying Obligor, all agreements pursuant to
which the Underlying Obligor pledges or sells any of the Purchased Mortgage
Loans and any other collateral securing such Underlying Transaction to Warehouse
Corporation, all guarantees, copies of acknowledgment copies of all Uniform
Commercial Code financing statements and assignments thereof filed in connection
with the Underlying Transaction or in connection with the pledge thereof and the
rehypothecation of the related Purchased Mortgage Loans to the Buyer hereunder
and all other documents related to such Underlying Transaction (including the
related Mortgage Loans and any other collateral for such Underlying
Transaction).

“Underwriting Guidelines” shall mean the underwriting guidelines of the Sellers,
attached hereto as Exhibit E as the same may be updated from time to time in
accordance with the terms hereof.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or non
perfection of the security interest in any Repurchase Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non perfection.

“Wet-Ink Mortgage Loan” shall mean a Mortgage Loan which a Seller is selling to
Buyer simultaneously with the origination thereof by such Seller or the Approved
Third Party Originator and for which the Mortgage Loan Documents have not been
delivered to the Custodian.

“Wet-Ink Trust Receipt” shall mean a trust receipt issued by Custodian
evidencing Purchased Mortgage Loans which are Wet-Ink Mortgage Loans,
substantially in the form attached to the Custodial Agreement.

“Wiring Schedule” shall mean, for each Wet-Ink Mortgage Loan, a schedule setting
forth the loan identification number, the loan amount to be funded by wire
transfer and wiring directions for such Wet-Ink Mortgage Loan.



    SECTION 3. INITIATION; TERMINATION

(a) Conditions Precedent to Initial Transaction. Buyer’s obligation to enter
into the initial Transaction hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that Buyer shall have received from the Sellers any fees and
expenses payable hereunder, and all of the following documents, each of which
shall be satisfactory to Buyer and its counsel in form and substance:

(i) The following Facility Documents delivered to the Buyer:

(A) Repurchase Agreement. This Repurchase Agreement, duly executed by the
parties thereto;

(B) Custodial Agreement. The Custodial Agreement, duly executed by the parties
thereto;

(C) Control Agreement. The Control Agreement, duly executed by the parties
thereto in form and substance acceptable to the Buyer;

(D) Disbursement Agreement. The Disbursement Agreement, duly executed by the
parties thereto in form and substance acceptable to the Buyer;

(E) Settlement Account Control Agreement. The Settlement Account Control
Agreement, executed and delivered by a duly authorized officer of each of the
Buyer, Sellers and the Settlement Bank.

(F) Electronic Tracking Agreement. To the extent Sellers are selling Mortgage
Loans which are registered on the MERS® System, an Electronic Tracking Agreement
entered into, duly executed and delivered by the parties thereto, in full force
and effect, free of any modification, breach or waiver; and

(G) Pricing Letter. The Pricing Letter, duly executed by the parties thereto in
form and substance acceptable to the Buyer.

(H) Guaranty. The Guaranty, duly executed by the parties thereto.

(I) TPO Account Control Agreement. A TPO Account Control Agreement, duly
executed by the parties thereto in form and substance acceptable to the Buyer.

(J) TPO Disbursement Agreement. A TPO Disbursement Agreement, duly executed by
the parties thereto in form and substance acceptable to the Buyer.

(ii) Opinions of Counsel.

(A) An opinion or opinions of outside counsel and in-house counsel to the
Sellers, substantially in the form of Exhibit A.

(iii) Sellers’ Organizational Documents. A certificate of corporate existence of
each Seller delivered to Buyer prior to the Effective Date (or if unavailable,
as soon as available thereafter) and certified copies of the charter and by-laws
(or equivalent documents) of each Seller and of all corporate or other authority
for each Seller with respect to the execution, delivery and performance of the
Facility Documents and each other document to be delivered by the Sellers from
time to time in connection herewith.

(iv) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans and other Repurchase Assets have been taken, including,
without limitation, UCC searches and duly authorized and filed Uniform
Commercial Code financing statements on Form UCC-1.

(v) Underwriting Guidelines. A copy of the Underwriting Guidelines.

(vi) Insurance. Evidence that Sellers have added Buyer as an additional loss
payee under the Sellers’ Fidelity Insurance (which such Fidelity Insurance shall
not include the Sellers’ mortgage bankers professional liability insurance).

(vii) Other Documents. Such other documents as Buyer may reasonably request, in
form and substance reasonably acceptable to Buyer.

(b) Conditions Precedent to all Transactions. Upon satisfaction of the
conditions set forth in this Section 3(b), the Buyer shall enter into a
Transaction with the applicable Seller. Buyer’s obligation to enter into each
Transaction (including the initial Transaction) is subject to the satisfaction
of the following further conditions precedent, both immediately prior to
entering into such Transaction and also after giving effect thereto to the
intended use thereof:

(i) Due Diligence Review. Without limiting the generality of Section 17 hereof,
Buyer shall have completed, to its satisfaction, its due diligence review of the
related Mortgage Loans and Sellers, Guarantor and the Servicer.

(ii) No Default. No Termination Event, Default or Event of Default shall have
occurred and be continuing under the Facility Documents.

(iii) Representations and Warranties. Both immediately prior to the Transaction
and also after giving effect thereto and to the intended use thereof, the
representations and warranties made by each Seller in Section 11 hereof shall be
true, correct and complete on and as of such Purchase Date in all material
respects with the same force and effect as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date).

(iv) Maximum Purchase Price. After giving effect to the requested Transaction,
the aggregate outstanding Purchase Price for all Purchased Mortgage Loans
subject to then outstanding Transactions under this Repurchase Agreement shall
not exceed the Maximum Purchase Price.

(v) No Margin Deficit. After giving effect to the requested Transaction, the
Asset Value of all Purchased Mortgage Loans exceeds the aggregate Repurchase
Price for such Transactions.

(vi) Transaction Request. With respect to Transactions the subject of which are
Mortgage Loans other than Wet-Ink Mortgage Loans, on or prior to 2:00 p.m. (New
York Time) on the related Purchase Date, the applicable Seller shall have
delivered to the Buyer (a) a Transaction Request, and (b) a Mortgage Loan
Schedule. With respect to Transactions the subject of which are Wet-Ink Mortgage
Loans, the applicable Seller shall deliver an estimated Purchase Price of the
Wet-Ink Mortgage Loans to be purchased by the Buyer (the “Estimated Purchase
Price”) on or prior to 5:00 p.m. (New York Time) on the day prior to the related
Purchase Date, and such Seller shall deliver to the Buyer on the Purchase Date,
on or prior to 3:00 p.m. (New York Time) (a) a Transaction Request or
Transaction Requests, as the case may be, and (b) an Asset Schedule for each
such Transaction Request detailing the actual applicable Purchase Price of
Wet-Ink Mortgage Loans to be purchased by the Buyer on such Purchase Date. The
Buyer and the Sellers acknowledge that there may be more than one Transaction
Request on each Purchase Date.

(vii) Delivery of Mortgage File. With respect to Transactions the subject of
which are Mortgage Loans other than Wet-Ink Mortgage Loans, the Sellers shall
have delivered to the Custodian the Mortgage File with respect to each Purchased
Mortgage Loan and the Custodian shall have issued a Trust Receipt with respect
to each such Purchased Mortgage Loan to the Buyer.

(viii) Fees and Expenses. The Buyer shall have received all fees and expenses of
counsel to the Buyer as contemplated by Sections 10 and 15(b) which amounts, at
the Buyer’s option, may be withheld from the proceeds remitted by Buyer to the
Sellers pursuant to any Transaction hereunder.

(ix) No Material Adverse Change. None of the following shall have occurred
and/or be continuing:

(A) an event or events shall have occurred in the good faith determination of
the Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by securities or an
event or events shall have occurred resulting in the Buyer not being able to
finance Purchased Mortgage Loans through the “repo market” or “lending market”
with traditional counterparties at rates which would have been reasonable prior
to the occurrence of such event or events; or

(B) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or

(C) there shall have occurred (i) a material change in financial markets, an
outbreak or escalation of hostilities or a material change in national or
international political, financial or economic conditions; (ii) a general
suspension of trading on major stock exchanges; or (iii) a disruption in or
moratorium on commercial banking activities or securities settlement services.

(x) Wet-Ink Mortgage Loans. With respect to Transactions the subject of which
are Wet-Ink Mortgage Loans:

(A) With respect to the initial Transaction involving Wet-Ink Mortgage Loans,
(i) a Disbursement Agreement or TPO Disbursement Agreement, as applicable, duly
executed by the parties thereto in form and substance reasonably acceptable to
the Buyer, shall have been delivered to the Buyer and (ii) the accounts and
computer systems with the Disbursement Agent necessary for distributing the
Purchase Price related to Wet-Ink Mortgage Loans from the Disbursement Account
or TPO Disbursement Account, as applicable, under the Disbursement Agreement or
TPO Disbursement Agreement, as applicable, shall have been established;

(B) the applicable Seller shall have initiated a Transaction pursuant to the
requirements of Section 3(b)(vi) herein;

(C) With respect to Wet-Ink Mortgage Loans, by 11:59 p.m. (New York City time)
on the day prior to the related Purchase Date, the applicable Seller shall
provide the Buyer with the Estimated Purchase Price for Wet-Ink Mortgage Loans
to be funded that day;

(D) On or before 3:00 p.m. (New York City time) on the related Purchase Date,
the Buyer and the Disbursement Agent shall have received (a) one or more Asset
Schedules, including, without limitation, a schedule setting forth the mortgage
loan identification number, the Mortgagor name and the approximate outstanding
principal balance of Wet-Ink Mortgage Loans to be purchased by the Buyer on such
Purchase Date, (b) the amount of the related Purchase Price (the “Actual
Purchase Price”) and (c) a Wiring Schedule; and

(E) On the related Purchase Date, the Buyer shall have received a Wet-Ink Trust
Receipt for each Wet-Ink Mortgage Loan with the related Asset Schedule attached
thereto from the Custodian.

(xi) Approved Third Party Originators. Each Approved Third Party Originator must
be approved in writing (which may be via electronic transmission) by the Buyer
to originate Mortgage Loans to be sold to the Buyer hereunder.

(xii) Underlying Transactions. In the case of each Underlying Transaction and
the related Mortgage Loans but only with respect to the first Transaction
entered into by the Buyer with respect to any Underlying Transaction Documents:

(A) the Buyer shall have received certified copies of the repurchase agreement
or other principal document evidencing the Underlying Transactions and each such
document shall be satisfactory to the Buyer in form and substance in its good
faith discretion as determined by Buyer in a timely manner.

Each Transaction Request delivered by a Seller hereunder shall constitute a
certification by such Seller that all the conditions set forth in this Section
3(b) (other than clause (ix) hereof) have been satisfied (both as of the date of
such notice or request and as of the Purchase Date).

(xiii) Underwriting Guidelines. In the event that the Sellers have made any
amendment or modification to the Underwriting Guidelines, the Sellers shall have
promptly delivered to the Buyer a complete copy of the amended or modified
Underwriting Guidelines, which the Buyer shall not have, in good faith,
disapproved such amendment or modification within seven (7) Business Days
following delivery thereof.

(xiv) Litigation. Buyer has not received notice of any action, suit,
arbitration, proceeding or investigation (or to its knowledge is threatened) by
or before any Governmental Authority affecting any of the Guarantor, any Seller,
or any of their Subsidiaries or affecting any of the Property of any of them
which, in Buyer’s good faith judgment, is reasonably likely to be adversely
determined and which, if decided adversely, would have a reasonable likelihood
of having a Material Adverse Effect.

(c) Initiation.

(i) The applicable Seller shall deliver a Transaction Request to the Buyer on or
prior to the date and time set forth in Section 3(b)(vii) (or 3(b)(x) with
respect to Wet-Ink Mortgage Loans) prior to entering into any Transaction. Such
Transaction Request shall include a Mortgage Loan Schedule with respect to the
Mortgage Loans to be sold in such requested Transaction.

(ii) The Repurchase Date for each Transaction shall not be later than the
Termination Date.

(iii) Subject to the terms and conditions of this Repurchase Agreement, during
such period the Sellers may sell, repurchase and resell Eligible Mortgage Loans
hereunder.

(iv) The applicable Seller shall deliver to the Custodian the Mortgage File
pertaining to each Eligible Asset to be purchased by the Buyer in accordance
with (A) Section 3(b)(vii), with respect to Mortgage Loans other than Wet-Ink
Mortgage Loans, and (B) Section 3(b)(x), with respect to Wet-Ink Mortgage Loans.

(v) Subject to the provisions of this Section 3, the Purchase Price will then be
made available to the Sellers by the Buyer transferring, via wire transfer, in
the aggregate amount of such Purchase Price in funds immediately available.

(vi) With respect to Transactions the subject of which are Wet-Ink Mortgage
Loans:

(A) The conditions set forth in subsection (b)(x) of this Section shall have
been satisfied.

(B) The full amount of the Estimated Purchase Price shall be deemed to have been
made on the Purchase Date for all purposes hereunder.

(C) Upon receipt of the final Wiring Schedule with respect to any Purchase Date,
the Buyer shall determine the amount, if any, by which the Estimated Purchase
Price deposited in the Wet-Ink Funding Account exceeds the Actual Purchase Price
(such amount, the “Overestimate Amount”). The Buyer shall cause the Disbursement
Agent to promptly wire such Overestimate Amount directly to the Buyer as a
prepayment of the Transaction made on such Purchase Date.

(d) Repurchase

(i) The Sellers may repurchase Purchased Mortgage Loans without penalty or
premium on any date. The Repurchase Price payable for the repurchase of any such
Purchased Mortgage Loan shall be reduced as provided in Section 5(f). If the
Sellers intend to make such a repurchase, the Sellers shall give one
(1) Business Day’s prior written notice thereof to the Buyer, designating the
Purchased Mortgage Loans to be repurchased. If the Purchased Mortgage Loans
repurchased are TPO Mortgage Loans, such notice shall be given on or before 3:00
p.m. (New York time) one (1) Business Day prior to the Repurchase Date. If such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, and, on receipt, such amount shall be applied to the
Repurchase Price for the designated Purchased Mortgage Loans.

(ii) On the Repurchase Date, termination of the Transaction will be effected by
reassignment to the applicable Seller or its designee of the Purchased Mortgage
Loans (and any Income in respect thereof received by Buyer not previously
credited or transferred to, or applied to the obligations of, the Seller
pursuant to Section 5) against the simultaneous transfer of the Repurchase Price
to an account of Buyer. With respect to Purchased Mortgage Loans that are TPO
Mortgage Loans for which the Takeout Investor is New Century Mortgage
Corporation, the Disbursement Agent shall issue a new Trust Receipt and the
Repurchase Price shall be transferred on or before 3:00 p.m. (New York time) on
the Repurchase Date. Such obligation to repurchase exists without regard to any
prior or intervening liquidation or foreclosure with respect to any Purchased
Mortgage Loan (but liquidation or foreclosure proceeds received by Buyer shall
be applied to reduce the Repurchase Price for such Purchased Mortgage Loan on
each Payment Date except as otherwise provided herein). The Sellers are
obligated to obtain the Mortgage Files from Buyer or its designee at the
Sellers’ expense on the Repurchase Date.

(e) Extension of Termination Date. At the request of the Sellers made 90 days or
less prior to the Termination Date of this Agreement, the Buyer may in its sole
discretion extend the Termination Date for a period of 364 additional days or
such other period to be determined by Buyer in its sole discretion by giving
written notice of such extension to the Sellers no later than thirty (30) days
after the Buyer’s receipt of the Sellers’ request. Any failure by the Buyer to
deliver such notice of extension shall be deemed to be the Buyer’s determination
not to extend the then current Termination Date.



    SECTION 4. MARGIN AMOUNT MAINTENANCE

(a) The Buyer shall determine the Asset Value of the Purchased Mortgage Loans at
such intervals as determined by the Buyer in its sole discretion.

(b) If at any time the aggregate Asset Value of all related Purchased Mortgage
Loans subject to all Transactions is at least $100,000 less than the aggregate
Purchase Price for all such Transactions (a “Margin Deficit”), then Buyer may by
notice to Sellers (as such notice is more particularly set forth below, a
“Margin Call”), require Sellers to transfer to Buyer or its designee cash or
Eligible Mortgage Loans approved by the Buyer in its sole discretion
(“Additional Purchased Mortgage Loans”) so that the aggregate Asset Value of the
Purchased Mortgage Loans, including any such cash or Additional Purchased
Mortgage Loans, will thereupon equal or exceed the aggregate Purchase Price for
all Transactions. If Buyer delivers a Margin Call to the Seller on or prior to
9:30 a.m. (New York City time) on any Business Day, then the Sellers shall
transfer cash or Additional Purchased Mortgage Loans to Buyer no later than 5
p.m. (New York City time) that day. In the event the Buyer delivers a Margin
Call to a Seller after 9:30 a.m. (New York City time) on any Business Day, the
Sellers shall be required to transfer cash or Additional Purchased Mortgage
Loans no later than 5 p.m. (New York City time) on the subsequent Business Day.

(c) Buyer’s election, in its sole and absolute discretion, not to make a Margin
Call at any time there is a Margin Deficit shall not in any way limit or impair
its right to make a Margin Call at any time a Margin Deficit exists.

(d) Any cash transferred to the Buyer pursuant to Section 4(b) above shall be
credited to the Repurchase Price of the related Transactions.



    SECTION 5. INCOME PAYMENTS

(a) Notwithstanding that Buyer and the Sellers intend that the Transactions
hereunder be sales to Buyer of the Purchased Mortgage Loans for all purposes
except accounting and tax purposes, Sellers shall pay to Buyer the accreted
value of the Price Differential (less any amount of such Price Differential
previously paid by the Sellers to Buyer) plus the amount of any unpaid Margin
Deficit (each such payment, a “Periodic Advance Repurchase Payment”) on each
Payment Date. Notwithstanding the preceding sentence, if Sellers fail to make
all or part of the Periodic Advance Repurchase Payment by 4:00 p.m. (New York
time) on any Payment Date, the Pricing Rate shall be equal to the Post-Default
Rate until the Periodic Advance Repurchase Payment is received in full by Buyer.

(b) On the last Business Day of the month prior to each Payment Date (the
“Statement Date”), the Buyer shall deliver to the applicable Seller a statement
of the amount of the Periodic Advance Repurchase Payment due on the related
Payment Date. If the Buyer fails to deliver such statement on the Statement
Date, on such Payment Date such Seller shall pay the amount which such Seller
calculates as the Periodic Advance Repurchase Payment due and upon delivery of
the statement, such Seller shall remit to the Buyer any shortfall, or the Buyer
shall refund to such Seller any excess, in the Periodic Advance Repurchase
Payment paid.

(c) The Sellers shall hold for the benefit of, and in trust for, Buyer all
income, including without limitation all Income received by or on behalf of the
Sellers with respect to such Purchased Mortgage Loans. All such Income shall be
held in trust for Buyer, shall constitute the property of Buyer, except for tax
purposes which shall be treated as income and property of the Sellers. With
respect to each Payment Date, the Sellers shall remit all Income as follows:

(i) first, to the payment of all costs and fees payable by the Sellers pursuant
to this Repurchase Agreement;

(ii) second, to the Buyer in payment of any accrued and unpaid Price
Differential;

(iii) third, without limiting the rights of Buyer under Section 4 of this
Repurchase Agreement, to the Buyer, in the amount of any unpaid Margin Deficit;
and

(iv) fourth, to the Sellers.

(d) After the occurrence of a Default or an Event of Default, the Sellers shall
deposit such Income in a deposit account (the title of which shall indicate that
the funds therein are being held in trust for Buyer) (the “Collection Account”)
with a financial institution acceptable to Buyer and subject to the Control
Agreement. All such Income shall be held in trust for Buyer, shall constitute
the property of Buyer and shall not be commingled with other property of the
Seller or any Affiliate of the Seller except as expressly permitted above. Funds
deposited in the Collection Account during any month shall be held therein, in
trust for the Buyer, until the next Payment Date.

(e) To the extent that the Buyer receives any funds from a Take-out Investor
with respect to the purchase by such Take-out Investor of a Mortgage Loan, the
Buyer shall promptly apply such funds in accordance with the same order of
priority set forth in Section 5(c) hereof.

(f) Notwithstanding the preceding provisions, if an Event of Default has
occurred, all funds in the Collection Account shall be withdrawn and applied as
determined by the Buyer.

(g) Buyer shall offset against the Repurchase Price of each such Transaction all
Income and Periodic Advance Repurchase Payments actually received by Buyer
pursuant to Section 5(a), excluding any Late Payment Fees paid pursuant to any
Periodic Advance Repurchase Payments made at the Post-Default Rate pursuant to
Section 5(a).



    SECTION 6. REQUIREMENTS OF LAW

(a) If any Requirement of Law (other than with respect to any amendment made to
the Buyer’s certificate of incorporation and by laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by the Buyer with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(i) shall subject the Buyer to any Tax or increased Tax of any kind whatsoever
with respect to this Repurchase Agreement or any Transaction or change the basis
of taxation of payments to the Buyer in respect thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of the Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder;

(iii) shall impose on the Buyer any other condition;

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Sellers shall promptly pay the
Buyer such additional amount or amounts as calculated by the Buyer in good faith
as will compensate the Buyer for such increased cost or reduced amount
receivable.

(b) If the Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to the Buyer’s
certificate of incorporation and by laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by the Buyer or any corporation controlling the Buyer with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on the Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which the Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration the Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
the Buyer to be material, then from time to time, the Sellers shall promptly pay
to the Buyer such additional amount or amounts as will compensate the Buyer for
such reduction.

(c) If the Buyer becomes entitled to claim any additional amounts pursuant to
this Section, it shall promptly notify the Sellers of the event by reason of
which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this Section submitted by the Buyer to the Sellers shall be
conclusive in the absence of manifest error; provided that Buyer, if requested,
shall provide back-up documentation for such certificate as Buyer deems
reasonable.



    SECTION 7. TAXES.

(a) Any and all payments by the Sellers under or in respect of this Repurchase
Agreement or any other Facility Documents to which any Seller is a party shall
be made free and clear of, and without deduction or withholding for or on
account of, any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto, whether now or hereafter imposed,
levied, collected, withheld or assessed by any taxation authority or other
Governmental Authority (collectively, “Taxes”), unless required by law. If any
Seller shall be required under any applicable Requirement of Law to deduct or
withhold any Taxes from or in respect of any sum payable under or in respect of
this Repurchase Agreement or any of the other Facility Documents to the Buyer,
(i) Sellers shall make all such deductions and withholdings in respect of Taxes,
(ii) Sellers shall pay the full amount deducted or withheld in respect of Taxes
to the relevant taxation authority or other Governmental Authority in accordance
with any applicable Requirement of Law, and (iii) the sum payable by Sellers
shall be increased as may be necessary so that after Sellers have made all
required deductions and withholdings (including deductions and withholdings
applicable to additional amounts payable under this Section 7) such Buyer
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made in respect of Non-Excluded Taxes. For
purposes of this Repurchase Agreement the term “Non-Excluded Taxes” are Taxes
other than, in the case of a Buyer, Taxes that are imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the jurisdiction under
the laws of which such Buyer is organized or of its applicable lending office,
or any political subdivision thereof, unless such Taxes are imposed as a result
of such Buyer having executed, delivered or performed its obligations or
received payments under, or enforced, this Repurchase Agreement or any of the
other Facility Documents (in which case such Taxes will be treated as
Non-Excluded Taxes).

(b) In addition, Sellers hereby agree to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Repurchase Agreement or any other Facility Document or from the execution,
delivery or registration of, any performance under, or otherwise with respect
to, this Repurchase Agreement or any other Facility Document (collectively,
“Other Taxes”).

(c) Sellers hereby agree to indemnify Buyer for, and to hold it harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 7 imposed on or paid by such Buyer and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. The indemnity by Sellers provided for in this Section 7(c)
shall apply and be made whether or not the Non-Excluded Taxes or Other Taxes for
which indemnification hereunder is sought have been correctly or legally
asserted. Amounts payable by Sellers under the indemnity set forth in this
Section 7(c) shall be paid within ten (10) days from the date on which Buyer
makes written demand therefor.

(d) Within thirty (30) days after the date of any payment of Taxes, Sellers (or
any Person making such payment on behalf of any Seller) shall furnish to Buyer
for its own account a certified copy of the original official receipt evidencing
payment thereof. For purposes of subsection (e) of this Section 7, the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e) Each Buyer (including for avoidance of doubt any assignee, successor or
participant) whose name does not include “Incorporated,” “Inc.,” “Corporation,”
“Corp.,” “P.C.,” “insurance company,” or “assurance company” (a “Non-Exempt
Buyer”) shall deliver or cause to be delivered to Sellers a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments. If on the date a Person becomes
an assignee, successor or participant to this Repurchase Agreement, Buyer
transferor was entitled to indemnification or additional amounts under this
Section 7, then the Buyer assignee, successor or participant shall be entitled
to indemnification or additional amounts to the extent (and only to the extent),
that the Buyer transferor was entitled to such indemnification or additional
amounts for Non-Excluded Taxes, and the Buyer assignee, successor or participant
shall be entitled to additional indemnification or additional amounts for any
other or additional Non-Excluded Taxes.

(f) For any period with respect to which Buyer has failed to provide Sellers
with the appropriate form, certificate or other document described in subsection
(e) of this Section 7 (other than (i) if such failure is due to a change in any
applicable Requirement of Law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided, (ii) if such form, certificate or other
document otherwise is not required under subsection (e) of this Section 7, or
(iii) if it is legally inadvisable or otherwise commercially disadvantageous for
such Buyer to deliver such form, certificate or other document), such Buyer
shall not be entitled to indemnification or additional amounts under subsection
(a) or (c) of this Section 7 with respect to Non-Excluded Taxes imposed by the
United States by reason of such failure; provided, however, that should a Buyer
become subject to Non-Excluded Taxes because of its failure to deliver a form,
certificate or other document required hereunder, Sellers shall take such steps
as such Buyer shall reasonably request, to assist such Buyer in recovering such
Non-Excluded Taxes.

(g) Without prejudice to the survival of any other agreement of the Sellers
hereunder, the agreements and obligations of each Seller contained in this
Section 7 shall survive the termination of this Repurchase Agreement. Nothing
contained in this Section 7 shall require the Buyer to make available any of its
tax returns or any other information that it deems to be confidential or
proprietary.



    SECTION 8. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a) Security Interest. Although the parties intend that all Transactions
hereunder be sales and purchases (other than for accounting and tax purposes)
and not loans, in the event any such Transactions are deemed to be loans, each
Seller hereby pledges to Buyer as security for the performance by each Seller of
its Obligations and hereby grants, assigns and pledges to Buyer a security
interest in its right, title and interest in the Purchased Mortgage Loans, the
Records, and all servicing rights related to the Purchased Mortgage Loans, the
Facility Documents (to the extent such Facility Documents and each Seller’s
right thereunder relate to the Purchased Mortgage Loans), any Take-out
Commitments relating to any Purchased Mortgage Loan, all insurance policies and
insurance proceeds relating to any Purchased Mortgage Loan or the related
Mortgaged Property, including but not limited to any payments or proceeds under
any related primary insurance or hazard insurance, any Income relating to any
Purchased Mortgage Loan, the Collection Account, the TPO Disbursement Account,
any Interest Rate Protection Agreements relating to any Purchased Mortgage Loan,
and any other contract rights, accounts (including any interest of the Sellers
in escrow accounts) and any other payments, rights to payment (including
payments of interest or finance charges) and general intangibles to the extent
that the foregoing relates to any Purchased Mortgage Loan and any other assets
relating to the Purchased Mortgage Loans (including, without limitation, any
other accounts) or any interest in the Purchased Mortgage Loans, and any
proceeds and distributions and any other property, rights, title or interests as
are specified on a Trust Receipt and Mortgage Loan Schedule and Exception Report
with respect to any of the foregoing, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”).

Each Seller hereby authorizes the Buyer to file such financing statement or
statements relating to the Repurchase Assets as the Buyer, at its option, may
deem appropriate. The Sellers shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 8.

Warehouse Corporation acknowledges and agrees that its rights with respect to
the Repurchase Assets (including without limitation its security interest in the
Purchased Mortgage Loans and any other collateral granted to Warehouse
Corporation pursuant to any Underlying Transaction Document) are and shall
continue to be at all times junior and subordinate to the rights of the Buyer
hereunder. Other than with respect to TPO Mortgage Loans that have been
repurchased by Warehouse Corporation, Warehouse Corporation agrees that it will
forbear and take no enforcement or collection action without the express prior
written consent of the Buyer with respect to the Repurchase Assets pursuant to
any other agreement between Warehouse Corporation and the Underlying Obligor or
otherwise prior to 91 days after the time the Buyer has sold or disposed of all
of the TPO Mortgage Loans (excluding a repurchase hereunder).

Warehouse Corporation agrees that the Buyer shall not assume the obligations of
Warehouse Corporation to any Underlying Obligor under the Underlying Transaction
Documents. Subject to the provisions hereof, Warehouse Corporation and the
Underlying Obligor may from time to time enter into agreements relating to their
rights and duties to each other in the event of any realization by the Buyer on
the Repurchase Assets hereunder or any other exercise of its rights hereunder or
its realization under any Underlying Transaction Document. No such agreement
shall be binding on the Buyer and nothing set forth therein shall limit, alter
or impair any of the Buyer’s rights hereunder. Warehouse Corporation hereby
agrees that upon any such realization or exercise of rights, with respect to any
duties of Warehouse Corporation pursuant to any Underlying Transaction Document
arising out of any purchase of Mortgage Loans or other transaction under any
Underlying Transaction Document taking place prior to such foreclosure or other
realization, any transaction related to any Mortgage Loans or other property or
rights accruing to Warehouse Corporation prior to the date of such foreclosure
or other realization, Warehouse Corporation shall remain liable to the
Underlying Obligor for all obligations under the Underlying Transaction
Document; in no event shall any Person be entitled to look to the Buyer or any
other party acquiring any rights of Warehouse Corporation pursuant to
foreclosure for the performance of such obligations of Warehouse Corporation.

(b) Buyer’s Appointment as Attorney in Fact. Each Seller hereby irrevocably
constitutes and appoints the Buyer and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Sellers and in the
name of the Sellers or in its own name, from time to time in the Buyer’s
discretion, for the purpose of carrying out the terms of this Repurchase
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Repurchase Agreement, and, without limiting the
generality of the foregoing, each Seller hereby gives the Buyer the power and
right, on behalf of the Sellers, without assent by, but with notice to, the
Sellers, if an Event of Default shall have occurred and be continuing, to do the
following:

(i) in the name of the Sellers, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Repurchase Assets and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Buyer for the purpose of collecting any and all such moneys due with respect to
any other Repurchase Assets whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Repurchase Assets;

(iii) (A) to direct any party liable for any payment under any Repurchase Assets
to make payment of any and all moneys due or to become due thereunder directly
to the Buyer or as the Buyer shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Repurchase
Assets; (C) to sign and endorse any invoices, assignments, verifications,
notices and other documents in connection with any Repurchase Assets; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Repurchase Assets or any
proceeds thereof and to enforce any other right in respect of any Repurchase
Assets; (E) to defend any suit, action or proceeding brought against any Seller
with respect to any Repurchase Assets; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Buyer may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any Repurchase Assets as fully and
completely as though the Buyer were the absolute owner thereof for all purposes,
and to do, at the Buyer’s option and the Sellers’ expense, at any time, and from
time to time, all acts and things which the Buyer deems necessary to protect,
preserve or realize upon the Repurchase Assets and the Buyer’s Liens thereon and
to effect the intent of this Repurchase Agreement, all as fully and effectively
as the Sellers might do.

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

Each Seller also authorizes the Buyer, if an Event of Default shall have
occurred and be continuing, from time to time, to execute, in connection with
any sale provided for in Section 14 hereof, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Repurchase
Assets.

The powers conferred on the Buyer hereunder are solely to protect the Buyer’s
interests in the Repurchase Assets and shall not impose any duty upon it to
exercise any such powers. The Buyer shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
the Sellers for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.



    SECTION 9. PAYMENT, TRANSFER AND CUSTODY

(a) Unless otherwise mutually agreed in writing, all transfers of funds to be
made by the Sellers hereunder shall be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim, to the Buyer at the following
account maintained by the Buyer: Account No. 40711421, for the account of
Goldman Sachs Mortgage Company; Citibank, N.A., New York, ABA No. 02100089,
Attn: John Makrinos and Mike Forbes, not later than 3:00 p.m. New York City
time, on the date on which such payment shall become due (and each such payment
made after such time shall be deemed to have been made on the next succeeding
Business Day). Each Seller acknowledges that it has no rights of withdrawal from
the foregoing account.

(b) On the Purchase Date for each Transaction, ownership of the Purchased
Mortgage Loans shall be transferred to the Buyer or its designee against the
simultaneous transfer of the Purchase Price (i) to the following account of the
Sellers (or as otherwise directed by the Sellers) with respect to Mortgage Loans
other than TPO Mortgage Loans, Account No. [Music Sprouse] 00424583, for the
account of [Music Sprouse] New Century Operating Account Deutsche Bank National
Trust Company, ABA No. [Music Sprouse] 021001033, Attn: [Music Sprouse] Lulu
Tsai, not later than [Music Sprouse] 4:30 p.m. New York City time, and (ii) with
respect to TPO Mortgage Loans, as set forth in the TPO Account Control
Agreement, in each case, simultaneously with the delivery to the Buyer of the
Purchased Mortgage Loans relating to each Transaction.. With respect to the
Purchased Mortgage Loans being sold by a Seller on a Purchase Date, such Seller
hereby sells, transfers, conveys and assigns to Buyer or its designee without
recourse, but subject to the terms of this Repurchase Agreement, all the right,
title and interest of such Seller in and to the Purchased Mortgage Loans
together with all right, title and interest in and to the proceeds of any
related Repurchase Assets.

(c) In connection with such sale, transfer, conveyance and assignment, on or
prior to each Purchase Date, the Sellers shall deliver or cause to be delivered
and released to Buyer or its designee the Mortgage File for the related
Purchased Mortgage Loans.



    SECTION 10. FEES

(a) Commitment Fee. The Sellers shall pay to Buyer in immediately available
funds, due and owing on the date hereof (and upon each anniversary of the
closing, if this agreement has not been terminated), the Commitment Fee. Such
payment shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Buyer at such account designated by
Buyer.

(b) Non-Utilization Fee. Commencing on the date which is ninety (90) days from
the date hereof, no later than the Payment Date following the end of each
calendar quarter, Seller shall pay in immediately available funds to Buyer the
Non-Utilization Fee. Such payment shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Buyer at an
account designated by Buyer.



    SECTION 11. REPRESENTATIONS

(1) Each of Guarantor and each Seller represents and warrants to the Buyer that
as of the Purchase Date for any Purchased Mortgage Loans by the Buyer from any
Seller and as of the date of this Repurchase Agreement and any Transaction
hereunder and at all times while the Facility Documents and any Transaction
hereunder is in full force and effect:

(a) Acting as Principal. The Sellers will engage in such Transactions as
principal (or, if agreed in writing in advance of any Transaction by the other
party hereto, as agent for a disclosed principal).

(b) No Broker. No Seller has dealt with any broker, investment banker, agent, or
other person, except for the Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Mortgage Loans pursuant to
this Repurchase Agreement.

(c) Financial Statements. Each of Guarantor and each Seller has heretofore
furnished to the Buyer a copy of its (a) consolidated balance sheet and the
consolidated balance sheets of its consolidated Subsidiaries for the fiscal year
ended December 31, 2004 and its related consolidated statements of income and
retained earnings and of cash flows and its consolidated Subsidiaries for such
fiscal year, setting forth in each case in comparative form the figures for the
previous year, with the opinion thereon of KPMG, LLP and (b) consolidated
balance sheet and the consolidated balance sheets of its consolidated
Subsidiaries for its quarterly fiscal period(s) ended March 31, 2005, June 30,
2005 and September 30, 2005 and the related consolidated statements of income
and retained earnings and of cash flows for it and its consolidated Subsidiaries
for such quarterly fiscal period(s), setting forth in each case in comparative
form the figures for the previous year. All such financial statements are
complete and correct and fairly present, in all material respects, the
consolidated financial condition of such Seller or Guarantor and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP applied on a consistent
basis. Since December 31, 2004, there has been no material adverse change in the
consolidated business, operations or financial condition of any Seller,
Guarantor and its consolidated Subsidiaries taken as a whole from that set forth
in said financial statements nor is any Seller or Guarantor aware of any state
of facts which (without notice or the lapse of time) would result in any such
material adverse change or would have a Material Adverse Effect. No Seller or
Guarantor has, on the date of the statements delivered pursuant to this section
(the “Statement Date”), any material liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of any Seller or Guarantor except as
heretofore disclosed to the Buyer in writing.

(d) Organization, Etc. New Century Mortgage Corporation is a corporation duly
organized, validly existing and in good standing under the laws of California.
Warehouse Corporation is a corporation duly organized, validly existing and in
good standing under the laws of California. Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of Maryland.
Each of Guarantor and each Seller (a) has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect; (b) is qualified to do business and is in good standing
in all other jurisdictions in which the nature of the business conducted by it
makes such qualification necessary, except where failure so to qualify would not
be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect; and (c) has full power and authority to execute,
deliver and perform its obligations under the Facility Documents.

(e) Authorization, Compliance, Etc. The execution and delivery of, and the
performance by each of Guarantor and each Seller of its obligations under, the
Facility Documents to which it is a party (a) are within such Seller’s or
Guarantor’s, as applicable, powers, (b) have been duly authorized by all
requisite action, (c) do not violate any provision of applicable law, rule or
regulation, or any order, writ, injunction or decree of any court or other
Governmental Authority, or its organizational documents, (d) do not violate any
material indenture, agreement, document or instrument to which any Seller,
Guarantor or any of its Subsidiaries is a party, or by which any of them or any
of their properties, any of the Repurchase Assets is bound or to which any of
them is subject and (e) are not in conflict with, do not result in a breach of,
or constitute (with due notice or lapse of time or both) a default under, or
except as may be provided by any Facility Document, result in the creation or
imposition of any Lien upon any of the property or assets of any Seller,
Guarantor or any of its Subsidiaries pursuant to, any such indenture, agreement,
document or instrument. Neither Guarantor nor any Seller is required to obtain
any consent, approval or authorization from, or to file any declaration or
statement with, any Governmental Authority in connection with or as a condition
to the consummation of the Transactions contemplated herein and the execution,
delivery or performance of the Facility Documents to which it is a party.

(f) Litigation. Except as set forth on the litigation report required under
Section 12(c)(iii), there are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting the Guarantor,
any Seller or any of their Subsidiaries or affecting any of the Property of any
of them before any Governmental Authority which (i) questions or challenges the
validity or enforceability of the Facility Documents or any action to be taken
in connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $5,000,000 (provided such claims or
claims shall be required to be set forth on the litigation report referenced
above only upon Buyer’s request), or (iii) individually or in the aggregate, is
reasonably likely to be adversely determined, and if adversely determined, is
reasonably likely to have a Material Adverse Effect.

(g) Purchased Mortgage Loans.

(i) No Seller has assigned, pledged, or otherwise conveyed or encumbered any
Mortgage Loan to any other Person, and immediately prior to the sale of such
Mortgage Loan to the Buyer, the applicable Seller was the sole owner of such
Mortgage Loan and had good and marketable title thereto, free and clear of all
Liens, in each case except for Liens to be released simultaneously with the sale
to the Buyer hereunder.

(ii) The provisions of this Repurchase Agreement are effective to either
constitute a sale of Repurchase Assets to the Buyer or to create in favor of the
Buyer a valid security interest in all right, title and interest of the Sellers
in, to and under the Repurchase Assets.

(h) Chief Executive Office/Jurisdiction of Organization. On the Effective Date,
New Century Mortgage Corporation’s chief executive office is, and has been,
located at 18400 Von Karman Ave., Suite 1000, Irvine, CA 92612. New Century
Mortgage Corporation’s jurisdiction of organization is California. On the
Effective Date, Warehouse Corporation’s chief executive office is, and has been,
located at 18400 Von Karman Ave., Suite 1000, Irvine, CA 92612. Warehouse
Corporation’s jurisdiction of organization is California.

(i) Location of Books and Records. The location where the Sellers keep their
books and records, including all computer tapes and records related to the
Repurchase Assets is their chief executive office.

(j) Enforceability. This Repurchase Agreement and all of the other Facility
Documents executed and delivered by the Sellers and the Guarantor in connection
herewith are legal, valid and binding obligations of each of the Guarantor and
each Seller and are enforceable against each of the Guarantor and each Seller in
accordance with their terms except as such enforceability may be limited by
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors rights generally and (ii) general
principles of equity.

(k) Ability to Perform. Neither the Guarantor nor any Seller believes, nor does
it have any reason or cause to believe, that it cannot perform in all material
respects each and every covenant contained in the Facility Documents to which it
is a party on its part to be performed

(l) No Default. No Default or Event of Default has occurred and is continuing.

(m) Underwriting Guidelines. The Underwriting Guidelines provided to Buyer are
the true and correct Underwriting Guidelines of the Seller.

(n) Adverse Selection. No Seller has selected the Purchased Mortgage Loans in a
manner so as to adversely affect Buyer’s interests.

(o) Tangible Net Worth. On the initial Purchase Date, the Tangible Net Worth of
the Guarantor is not less than $750 million.

(p) Reserved.

(q) Accurate and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Sellers or the Guarantor to the Buyer in connection with the negotiation,
preparation or delivery of this Repurchase Agreement and the other Facility
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading. All written information furnished after the date hereof by or on
behalf of the Sellers or the Guarantor to the Buyer in connection with this
Repurchase Agreement and the other Facility Documents and the transactions
contemplated hereby and thereby including without limitation, the information
set forth in the related Mortgage Loan Schedule, will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.

(r) Margin Regulations. The use of all funds acquired by any Seller under this
Repurchase Agreement will not conflict with or contravene any of Regulations T,
U or X promulgated by the Board of Governors of the Federal Reserve System as
the same may from time to time be amended, supplemented or otherwise modified.

(s) Investment Company. Neither the Guarantor, any Seller nor any of their
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(t) Solvency. As of the date hereof and immediately after giving effect to each
Transaction, the fair value of the assets of any Seller is greater than the fair
value of the liabilities (including, without limitation, contingent liabilities
if and to the extent required to be recorded as a liability on the financial
statements of such Seller in accordance with GAAP) of such Seller and such
Seller is solvent and, after giving effect to the transactions contemplated by
this Repurchase Agreement and the other Facility Documents, will not be rendered
insolvent or left with an unreasonably small amount of capital with which to
conduct its business and perform its obligations. No Seller intends to incur,
nor does it believe that it has incurred, debts beyond its ability to pay such
debts as they mature. No Seller is contemplating the commencement of an
insolvency, bankruptcy, liquidation, or consolidation proceeding or the
appointment of a receiver, liquidator, conservator, trustee, or similar official
in respect of itself or any of its property.

(u) ERISA.

(i) No liability under Section 4062, 4063, 4064 or 4069 of ERISA has been or is
expected by the Guarantor or any Seller to be incurred by the Guarantor or any
Seller or any ERISA Affiliate thereof with respect to any Plan which is a
Single-Employer Plan in an amount that could reasonably be expected to have a
Material Adverse Effect.

(ii) No Plan which is a Single-Employer Plan had an accumulated funding
deficiency, whether or not waived, as of the last day of the most recent fiscal
year of such Plan ended prior to the date hereof. Neither any Seller, the
Guarantor nor any ERISA Affiliate thereof is (A) required to give security to
any Plan which is a Single-Employer Plan pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA, or (B) subject to a Lien in favor of such a Plan
under Section 412(n) of the Code or Section 302(f) of ERISA.

(iii) Each Plan of a Seller or the Guarantor, each of its Subsidiaries and each
of its ERISA Affiliates is in compliance with the applicable provisions of ERISA
and the Code, except where the failure to comply would not result in any
Material Adverse Effect.

(iv) Neither the Guarantor, any Seller nor any of its Subsidiaries has incurred
a tax liability under Chapter 43 of the Code or a penalty under Section 502 of
ERISA which has not been paid in full, except where the incurrence of such tax
or penalty would not result in a Material Adverse Effect.

(v) Neither the Guarantor, any Seller nor any of its Subsidiaries nor any ERISA
Affiliate thereof has incurred or reasonably expects to incur any withdrawal
liability under Section 4201 of ERISA as a result of a complete or partial
withdrawal from a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect.

(v) Taxes. Each of the Guarantor and each Seller and its Subsidiaries have
timely filed all tax returns that are required to be filed by them and have
timely paid all Taxes due, except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided. There are no Liens for
Taxes, except for statutory liens for Taxes not yet due and payable.

(w) No Reliance. Each of the Guarantor and each Seller has made its own
independent decisions to enter into the Facility Documents and each Transaction
and as to whether such Transaction is appropriate and proper for it based upon
its own judgment and upon advice from such advisors (including without
limitation, legal counsel and accountants) as it has deemed necessary. Neither
the Guarantor nor any Seller is relying upon any advice from Buyer as to any
aspect of the Transactions, including without limitation, the legal, accounting
or tax treatment of such Transactions.

(x) Plan Assets. No Seller is an employee benefit plan as defined in Section 3
of Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code, and
the Purchased Mortgage Loans are not “plan assets” within the meaning of 29 CFR
§2510.3-101 in such Seller’s hands.

(y) No Prohibited Persons. Neither any Seller, Guarantor nor any of their
respective officers, directors, partners or members, is an entity or person (or
to such Seller’s or Guarantor’s knowledge, owned or controlled by an entity or
person): (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).



    SECTION 12. COVENANTS

On and as of the date of this Repurchase Agreement and each Purchase Date and at
all times until this Repurchase Agreement is no longer in force, each of
Guarantor and each Seller covenants as follows:

(a) Preservation of Existence; Compliance with Law. Each of Guarantor and each
Seller shall:

(i) Preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business;

(ii) Comply in all material respects with the requirements of all applicable
laws, rules, regulations and orders, whether now in effect or hereafter enacted
or promulgated by any applicable Governmental Authority (including, without
limitation, all environmental laws);

(iii) Maintain all licenses, permits or other approvals necessary for such
Seller or Guarantor, as applicable, to conduct its business and to perform its
obligations under the Facility Documents;

(iv) Keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; and

(v) Permit representatives of the Buyer, upon reasonable notice (unless an Event
of Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by the Buyer, subject to the provisions set forth in Section 17
hereof.

(b) Taxes. Each of Guarantor and each Seller shall timely file all tax returns
that are required to be filed by it and shall timely pay all Taxes due, except
for any such Taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.

(c) Notice of Proceedings or Adverse Change. Each of Guarantor and each Seller
shall give notice to the Buyer immediately after a Responsible Officer of such
Seller or Guarantor, as applicable, has any knowledge of:

(i) the occurrence of any Event of Default under the Underlying Transaction
Documents that constitutes a default (i) in the payment of any material amount
of principal or interest payable by it under any Underlying Transaction
Document, or (ii) of any material representation, warranty or certification made
or deemed made in any Underlying Transaction Document by any Underlying Obligor
or any certificate furnished pursuant to the provisions thereof , or (iii) of
any material covenant made or deemed made in any Underlying Transaction Document
by any Underlying Obligor;

(ii) the occurrence of any Default or Event of Default or Termination Event;

(iii) any (a) default or event of default under any Indebtedness, which
Indebtedness is in excess of $5 million of any Seller or the Guarantor or
(b) litigation, investigation, regulatory action or proceeding that is pending
or threatened by or against any Seller or the Guarantor in any federal or state
court or before any Governmental Authority which, if not cured or if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
constitute a Default or Event of Default, and (c) any Material Adverse Effect
with respect to any Seller or the Guarantor;

(iv) Except as has already been disclosed on the litigation report referenced
below, Seller will promptly, and in any event within ten (10) days after service
of process on any of the following, give to Buyer notice of all litigation,
actions, suits, arbitrations, investigations (including, without limitation, any
of the foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller or any of its Subsidiaries or affecting any of the
Property of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Repurchase Documents or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim or claims in an aggregate amount greater than $5,000,000
(provided notice with respect to such claim or claims shall be required only
upon Buyer’s request), or (iii) which, individually or in the aggregate, if
adversely determined, could be reasonably likely to have a Material Adverse
Effect. The Sellers will deliver to Buyer a litigation report monthly;

(v) as soon as reasonably possible, notice of any of the following events:

(A) a material change in the Fidelity Insurance coverage of the Guarantor or any
Seller, with a copy of evidence of same attached;

(B) any material change in accounting policies or financial reporting practices
of the Guarantor or any Seller;

(C) promptly upon receipt of notice or knowledge of any Lien or security
interest (other than security interests created hereby or under any other
Facility Document) on, or claim asserted against, any of the Repurchase Assets;
and

(D) any other event, circumstance or condition that has resulted, or would
reasonably be expected to result in a Material Adverse Effect; and

(vi) Promptly, but no later than two (2) Business Days after the Guarantor or
any Seller receives any of the same, deliver to the Buyer a true, complete, and
correct copy of any schedule, report, notice, or any other document delivered to
the Sellers or the Guarantor, as applicable, by any Person pursuant to, or in
connection with, any of the Repurchase Assets.

(d) Financial Reporting. Each of Guarantor and each Seller shall maintain a
system of accounting established and administered in accordance with GAAP, and
furnish to the Buyer:

(i) Within ninety (90) days after the close of each fiscal year, Financial
Statements, including a statement of income and changes in shareholders’ equity
of Guarantor or such Seller for such year, and the related balance sheet as at
the end of such year, all in reasonable detail and accompanied by an opinion of
an accounting firm as to said financial statements;

(ii) Within forty-five (45) days after the close of each of Guarantor’s or such
Seller’s first three fiscal quarters in each fiscal year unaudited balance
sheets and income statements, for the period from the beginning of such fiscal
year to the end of such third fiscal quarter, subject, however, to year end
adjustments;

(iii) Reserved;

(iv) Simultaneously with the furnishing of each of the Financial Statements to
be delivered pursuant to subsection (i)-(iii) above, or monthly upon Buyer’s
request, a certificate in the form of Exhibit F hereto and certified by an
executive officer of Guarantor or such Seller;

(v) If applicable, copies of any 10-Ks, 10-Qs, registration statements and other
“corporate finance” SEC filings (other than 8-Ks) by Guarantor or such Seller,
within 5 Business Days of their filing with the SEC; provided, that, Guarantor
or such Seller or any Affiliate will provide the Buyer with a copy of the annual
10-K filed with the SEC by Guarantor or such Seller or its Affiliates, no later
than 90 days after the end of the fiscal year; and

(vi) Promptly, from time to time, such other information regarding the business
affairs, operations and financial condition of Guarantor or such Seller as the
Buyer may reasonably request.

(e) Visitation and Inspection Rights. Each of Guarantor and each Seller shall
permit the Buyer to inspect, and take all other actions permitted under
Section 17 hereof.

(f) Reimbursement of Expenses. The Sellers shall promptly reimburse the Buyer
for all expenses as the same are incurred by the Buyer as required by Section
15(b) hereof.

(g) Further Assurances. Each of Guarantor and each Seller shall execute and
deliver to the Buyer all further documents, financing statements, agreements and
instruments, and take all further action that may be required under applicable
law, or that the Buyer may reasonably request, in order to effectuate the
transactions contemplated by this Repurchase Agreement and the Facility
Documents or, without limiting any of the foregoing, to grant, preserve, protect
and perfect the validity and first-priority of the security interests created or
intended to be created hereby. Each of Guarantor and each Seller shall do all
things necessary to preserve the Repurchase Assets so that they remain subject
to a first priority perfected security interest hereunder. Neither the Guarantor
nor any Seller will allow any default for which such Seller is responsible to
occur under any Repurchase Assets or any Facility Document and such Seller or
Guarantor shall fully perform or cause to be performed when due all of its
obligations under any Repurchase Assets or the Facility Documents.

(h) True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of each of the Guarantor and each Seller or
any of their Affiliates or any of their officers furnished to Buyer hereunder
and during Buyer’s diligence of the Sellers and Guarantor are and will be true
and complete and do not omit to disclose any material facts necessary to make
the statements therein or therein, in light of the circumstances in which they
are made, not misleading.

(i) ERISA Events.

(i) Promptly upon becoming aware of the occurrence of any Event of ERISA
Termination which together with all other Events of ERISA Termination occurring
within the prior 12 months involve a payment of money by or a potential
aggregate liability of Guarantor, any Seller or any ERISA Affiliate thereof or
any combination of such entities in excess of $2.5 million the Sellers or the
Guarantor, as applicable, shall give the Buyer a written notice specifying the
nature thereof, what action Guarantor, any Seller or any ERISA Affiliate thereof
has taken and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;

(ii) Promptly upon receipt thereof, each of Guarantor and each Seller shall
furnish to the Buyer copies of (i) all notices received by such Seller,
Guarantor or any ERISA Affiliate thereof of the PBGC’s intent to terminate any
Plan or to have a trustee appointed to administer any Plan; (ii) all notices
received by such Seller, Guarantor or any ERISA Affiliate thereof from the
sponsor of a Multiemployer Plan pursuant to Section 4202 of ERISA involving
withdrawal liability in excess of $2.5 million; and (iii) all funding waiver
requests filed by such Seller, Guarantor or any ERISA Affiliate thereof with the
Internal Revenue Service with respect to any Plan, the accrued benefits of which
exceed the present value of the plan assets as of the date the waiver request is
filed, and all communications received by such Seller, Guarantor or any ERISA
Affiliate thereof from the Internal Revenue Service with respect to any such
funding waiver request.

(j) Financial Condition Covenants.

(i) Maintenance of Tangible Net Worth. Guarantor shall maintain a Tangible Net
Worth of not less than the sum of (i) $750 million and (ii) 50% of all increases
in shareholder’s equity in Guarantor attributable to issuances of common stock
after October 1, 2005.

(ii) Maintenance of Ratio of Indebtedness to Tangible Net Worth. The Guarantor,
on a consolidated basis, shall maintain a ratio of Indebtedness (excluding all
Non-Recourse Debt) to Adjusted Tangible Net Worth at the end of each calendar
quarter of not greater than 16:1.

(iii) Maintenance of Liquidity. The Guarantor, on a consolidated basis, shall
ensure that, at all times, it has Liquidity in an amount not less than
$60 million.

(k) Hedging. If requested by the Buyer in writing, the Sellers shall have
entered into Interest Rate Protection Agreements, in an amount in accordance
with the Buyer’s written request, with Buyer or any Affiliate, having terms
consistent with Sellers’ hedging policies.

(l) No Adverse Selection. No Seller shall select Eligible Mortgage Loans to be
sold to Buyer as Purchased Mortgage Loans using any type of adverse selection or
other selection criteria which would adversely affect the Buyer.

(m) Servicer Approval. No Seller shall cause the Mortgage Loans to be serviced
by any servicer other than a servicer expressly approved in writing by Buyer,
which approval shall be deemed granted by Buyer with respect to the Sellers with
the execution of this Repurchase Agreement.

(n) Insurance. The Sellers shall continue to maintain Fidelity Insurance in an
aggregate amount at least equal to $25 million. The Sellers shall maintain
Fidelity Insurance in respect of its officers, employees and agents, with
respect to any claims made in connection with all or any portion of the
Repurchase Assets.

(o) Books and Records. The Sellers shall, to the extent practicable, maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Repurchase Assets in
the event of the destruction of the originals thereof), and keep and maintain or
obtain, as and when required, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Repurchase Assets.

(p) Illegal Activities. Neither Guarantor nor any Seller shall engage in any
conduct or activity that could subject its assets to forfeiture or seizure.

(q) Material Change in Business. Neither Guarantor nor any Seller shall make any
material change in the nature of its business as carried on at the date hereof.

(r) Limitation on Dividends and Distributions. No Seller shall make any payment
on account of, or set apart assets for, a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of any
equity interest of such Seller, whether now or hereafter outstanding, or make
any other distribution or dividend in respect of any of the foregoing or to any
shareholder or equity owner of such Seller, either directly or indirectly,
whether in cash or property or in obligations of such Seller or any of such
Seller’s consolidated Subsidiaries following the occurrence and during the
continuation of an Event of Default. Guarantor shall not make any payment on
account of, or set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of any equity
interest of Guarantor, whether now or hereafter outstanding, or make any other
distribution or dividend in respect of any of the foregoing or to any
shareholder or equity owner of Guarantor, either directly or indirectly, whether
in cash or property or in obligations of Guarantor or any of Guarantor’s
consolidated Subsidiaries in any calendar year at any time following the
occurrence and during the continuation of an Event of Default.

(s) Disposition of Assets; Liens. No Seller shall create, incur, assume or
suffer to exist any mortgage, pledge, Lien, charge or other encumbrance of any
nature whatsoever on any of the Repurchase Assets, whether real, personal or
mixed, now or hereafter owned, other than the Liens created in connection with
the transactions contemplated by this Repurchase Agreement; nor shall any Seller
cause any of the Purchased Mortgage Loans to be sold, pledged, assigned or
transferred except as otherwise contemplated hereby.

(t) Transactions with Affiliates. No Seller shall enter into any transaction,
including, without limitation, the purchase, sale, lease or exchange of property
or assets or the rendering or accepting of any service with any Affiliate,
unless such transaction is (a) not otherwise prohibited in this Repurchase
Agreement, (b) in the ordinary course of such Seller’s business and (c) upon
fair and reasonable terms no less favorable to such Seller, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate.

(u) ERISA Matters.

(i) No Seller shall permit any event or condition which is described in the
definition of “Event of ERISA Termination” to occur or exist with respect to any
Plan or Multiemployer Plan if such event or condition, together with all other
events or conditions described in the definition of Event of ERISA Termination
occurring within the prior 12 months, involves the payment of money by or an
incurrence of liability of any Seller or any ERISA Affiliate thereof, or any
combination of such entities in an amount in excess of $2.5 million.

(ii) No Seller shall be an employee benefit plan as defined in Section 3 of
Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code and the
Seller shall not use “plan assets” within the meaning of 29 CFR §2510.3-101 to
engage in this Repurchase Agreement or the Transactions hereunder.

(v) Consolidations, Mergers and Sales of Assets. No Seller shall (i) consolidate
or merge with or into any other Person or (ii) sell, lease or otherwise transfer
all or substantially all of its assets to any other Person; provided that a
Seller may merge or consolidate with another Person if such Seller is the
corporation surviving such merger.

(w) Mortgage Loan Reports. Other than with respect to TPO Mortgage Loans, on the
tenth (10th) Business Day or with such greater frequency as requested by the
Buyer, the Sellers will furnish to Buyer monthly electronic Mortgage Loan
performance data, including, without limitation, a Mortgage Loan Schedule,
delinquency reports, pool analytic reports and static pool reports (i.e.,
delinquency, foreclosure and net charge off reports) and monthly stratification
reports summarizing the characteristics of the Mortgage Loans.

(x) Underwriting Guidelines. In the event that the Sellers make any amendment or
modification to the Underwriting Guidelines, the Sellers shall promptly deliver
to Buyer a complete copy of the amended or modified Underwriting Guidelines.



    SECTION 13. EVENTS OF DEFAULT

13.01. Event of Default. If any of the following events (each an “Event of
Default”) occur, the Sellers and Buyer shall have the rights set forth in
Section 14, as applicable:

(a) Payment Default. Any Seller shall default in the payment of (i) any amount
of principal or interest payable by it hereunder or under any other Facility
Document, or (ii) Expenses (and such failure to pay Expenses shall continue for
more than 3 Business Days following notice to Sellers by Buyer); or

(b) Representation and Warranty Breach. Any representation, warranty or
certification made or deemed made herein or in any other Facility Document by
any Seller or Guarantor or any certificate furnished to the Buyer pursuant to
the provisions hereof or thereof or any information with respect to the Mortgage
Loans furnished in writing by any Seller or Guarantor shall prove to have been
untrue or misleading in any material respect as of the time made or furnished
(other than the representations and warranties set forth in Schedule 1, which
shall be considered solely for the purpose of determining the Market Value of
the Purchased Mortgage Loans, unless (i) such Seller or Guarantor shall have
made any such representations and warranties with actual knowledge that they
were materially false or misleading at the time made; or (ii) any such
representations and warranties have been determined in good faith by the Buyer
in its sole discretion to be materially false or misleading on a regular basis);
or

(c) Immediate Covenant Default. The failure of any Seller or Guarantor, as
applicable, to perform, comply with or observe any term, covenant or agreement
applicable to the Seller contained in any of Sections 12(a), (h), (j), (p) (q),
(r), (s), (t), (u), (v) or (y); or

(d) Additional Covenant Defaults. A Seller or the Guarantor shall fail to
observe or perform any other covenant or agreement contained in this Repurchase
Agreement (and not identified in clause (c) of this Section 13.01) or any other
Facility Document, and if such default shall be capable of being remedied, and
such failure to observe or perform shall continue unremedied for a period of
five (5) Business Days; or

(e) Judgments. A judgment or judgments for the payment of money in excess of
$2,500,000 in the aggregate shall be rendered against the Sellers, the Guarantor
or any of their Material Subsidiaries by one or more courts, administrative
tribunals or other bodies having jurisdiction and the same shall not be
satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of execution thereof shall not be procured, within 60 days
from the date of entry thereof; or

(f) Cross-Default. Any “event of default” or any other default which permits a
demand for, or requires, the early repayment of obligations due by any Seller,
the Guarantor or their Material Subsidiaries under any agreement (after the
expiration of any applicable grace period under any such agreement) relating to
any Indebtedness in excess of $10 million of such Seller, Guarantor or any
Material Subsidiary, as applicable; or

(g) Insolvency Event. An Insolvency Event shall have occurred with respect to
any Seller or the Guarantor; or

(h) Enforceability. Any Person (other than Buyer) shall contest the validity,
enforceability, perfection or priority of any Lien granted pursuant thereto, or
any party thereto (other than Buyer) shall seek to disaffirm, terminate, limit
or reduce its obligations hereunder; or

(i) Liens. A Seller shall grant, or suffer to exist, any Lien on any Repurchase
Asset (except any Lien in favor of the Buyer); or at least one of the following
fails to be true (A) the Repurchase Assets shall have been sold to the Buyer, or
(B) the Liens contemplated hereby are first priority perfected Liens on any
Repurchase Assets in favor of the Buyer or shall be Liens in favor of any Person
other than the Buyer; or

(j) Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of (i) Guarantor, Sellers and their
Material Subsidiaries taken as a whole or (ii) any Seller or Guarantor shall
occur, in each case as determined by Buyer in its sole good faith discretion, or
any other condition shall exist which, in Buyer’s sole good faith discretion,
constitutes a material impairment of a Seller’s or the Guarantor’s ability to
perform its obligations under this Repurchase Agreement or any other Facility
Document.

(k) ERISA. (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of a Seller or any ERISA
Affiliate, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Buyer, likely to result in the termination of such Plan for purposes of Title IV
of ERISA, (iv) any Plan shall terminate for purposes of Title IV of ERISA, (v) a
Seller or any ERISA Affiliate shall, or in the reasonable opinion of the Buyer
is likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(l) Change of Control. A Change of Control of a Seller or the Guarantor shall
have occurred.

(m) Guarantor Breach. A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Facility Document,
any “event of default” by Guarantor under the Guaranty, any repudiation of the
Guaranty by the Guarantor, or if the Guaranty is not enforceable against the
Guarantor.

13.02 Termination Event. (a) If the following event (a “Termination Event”)
occurs, the Buyer shall have the rights set forth in Section 13.02(b):

(i) there shall be a material adverse effect on the prospects of (i) Guarantor,
Sellers and their Material Subsidiaries taken as a whole or (ii) any Seller or
Guarantor, in each case as determined by Buyer in its sole good faith
discretion.

(b) Upon the occurrence of a Termination Event, the Buyer shall have the right,
in its sole discretion, to immediately terminate the Buyer’s obligation to enter
into any additional Transactions. The Seller shall repurchase any Purchased
Mortgage Loans subject to a Transaction hereunder within five (5) Business Days
following receipt of a request therefor from Buyer following the occurrence of a
Termination Event.



    SECTION 14. REMEDIES

(a) If an Event of Default occurs with respect to any Seller, the following
rights and remedies are available to the Buyer; provided, that an Event of
Default shall be deemed to be continuing unless expressly waived by the Buyer in
writing.

(i) At the option of the Buyer, exercised by written notice to the Sellers
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Insolvency Event of a Seller), the
Repurchase Date for each Transaction hereunder, if it has not already occurred,
shall be deemed immediately to occur. The Buyer shall (except upon the
occurrence of an Insolvency Event of a Seller) give notice to the Sellers of the
exercise of such option as promptly as practicable.

(ii) If the Buyer exercises or is deemed to have exercised the option referred
to in subsection (a)(i) of this Section,

(A) the Sellers’ obligations in such Transactions to repurchase all Purchased
Mortgage Loans, at the Repurchase Price therefor on the Repurchase Date
determined in accordance with subsection (a)(i) of this Section, (1) shall
thereupon become immediately due and payable and (2) all Income paid after such
exercise or deemed exercise shall be retained by the Buyer and applied to the
aggregate unpaid Repurchase Price and any other amounts owed by the Sellers
hereunder;

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily application of, on a 360 day per year basis for the actual number of days
during the period from and including the date of the exercise or deemed exercise
of such option to but excluding the date of payment of the Repurchase Price as
so increased, (x) the Post-Default Rate in effect following an Event of Default
to (y) the Repurchase Price for such Transaction as of the Repurchase Date as
determined pursuant to subsection (a)(i) of this Section (decreased as of any
day by (i) any amounts actually in the possession of Buyer pursuant to clause
(C) of this subsection, and (ii) any proceeds from the sale of Purchased
Mortgage Loans applied to the Repurchase Price pursuant to subsection (a)(iv) of
this Section; and

(C) all Income actually received by the Buyer pursuant to Section 5 (excluding
any Late Payment Fees paid pursuant to Section 5(a)) shall be applied to the
aggregate unpaid Repurchase Price owed by the Seller.

(iii) Upon the occurrence of one or more Events of Default, the Buyer shall have
the right to obtain physical possession of all files of the Sellers relating to
the Purchased Mortgage Loans and the Repurchase Assets and all documents
relating to the Purchased Mortgage Loans which are then or may thereafter come
into the possession of the Sellers or any third party acting for the Sellers and
the Sellers shall deliver to the Buyer such assignments as the Buyer shall
request. The Buyer shall be entitled to specific performance of all agreements
of the Sellers contained in the Facility Documents.

(iv) At any time on the Business Day following notice to the Sellers (which
notice may be the notice given under subsection (a)(i) of this Section), in the
event the Sellers have not repurchased all Purchased Mortgage Loans, the Buyer
may (A) immediately sell, without demand or further notice of any kind, at a
public or private sale and at such price or prices as the Buyer may deem
satisfactory any or all Purchased Mortgage Loans and the Repurchase Assets
subject to a such Transactions hereunder and apply the proceeds thereof to the
aggregate unpaid Repurchase Prices and any other amounts owing by the Sellers
hereunder or (B) in its sole discretion elect, in lieu of selling all or a
portion of such Purchased Mortgage Loans, to give the Sellers credit for such
Purchased Mortgage Loans and the Repurchase Assets in an amount equal to the
Market Value of the Purchased Mortgage Loans against the aggregate unpaid
Repurchase Price and any other amounts owing by the Sellers hereunder. The
proceeds of any disposition of Purchased Mortgage Loans and the Repurchase
Assets shall be applied as determined by Buyer in its sole discretion.

(v) The Sellers shall be liable to Buyer for (i) the amount of all reasonable
legal or other expenses (including, without limitation, all costs and expenses
of Buyer in connection with the enforcement of this Repurchase Agreement or any
other agreement evidencing a Transaction, whether in action, suit or litigation
or bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally, further including, without limitation, the reasonable fees and
expenses of counsel incurred in connection with or as a result of an Event of
Default, (ii) damages in an amount equal to the cost (including all fees,
expenses and commissions) of entering into replacement transactions and entering
into or terminating hedge transactions in connection with or as a result of an
Event of Default, and (iii) any other loss, damage, cost or expense directly
arising or resulting from the occurrence of an Event of Default in respect of a
Transaction.

(vi) The Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.

(b) The Buyer may exercise one or more of the remedies available hereunder
immediately upon the occurrence of an Event of Default and at any time
thereafter without notice to the Sellers. All rights and remedies arising under
this Repurchase Agreement as amended from time to time hereunder are cumulative
and not exclusive of any other rights or remedies which Buyer may have.

(c) The Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller hereby expressly waives any
defenses the Sellers might otherwise have to require Buyer to enforce its rights
by judicial process. Each Seller also waives any defense (other than a defense
of payment or performance) such Seller might otherwise have arising from the use
of nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies. Each Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

(d) To the extent permitted by applicable law, the Sellers shall be liable to
the Buyer for interest on any amounts owing by the Sellers hereunder, from the
date the Sellers become liable for such amounts hereunder until such amounts are
(i) paid in full by the Sellers or (ii) satisfied in full by the exercise of the
Buyer’s rights hereunder. Interest on any sum payable by the Sellers to the
Buyer under this paragraph 14(d) shall be at a rate equal to the Post-Default
Rate.



    SECTION 15. INDEMNIFICATION AND EXPENSES; RECOURSE

(a) The Sellers agree to hold the Buyer, and its Affiliates and their officers,
directors, employees, agents and advisors (each an “Indemnified Party”) harmless
from and indemnify any Indemnified Party against all third-party liabilities,
losses, damages, judgments, costs and expenses of any kind which may be imposed
on, incurred by or asserted against such Indemnified Party (collectively,
“Costs”), relating to or arising out of this Repurchase Agreement, any other
Facility Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Repurchase Agreement, any other Facility Document or any
transaction contemplated hereby or thereby, that, in each case, results from
anything other than the Indemnified Party’s gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Sellers agree
to hold any Indemnified Party harmless from and indemnify such Indemnified Party
against all Costs with respect to all Mortgage Loans relating to or arising out
of any taxes incurred or assessed in connection with the ownership of the
Mortgage Loans, that, in each case, results from anything other than the
Indemnified Party’s gross negligence or willful misconduct. In any suit,
proceeding or action brought by an Indemnified Party in connection with any
Mortgage Loan for any sum owing thereunder, or to enforce any provisions of any
Mortgage Loan, the Sellers will save, indemnify and hold such Indemnified Party
harmless from and against all expense, loss or damage suffered by reason of any
defense, set off, counterclaim, recoupment or reduction or liability whatsoever
of the account debtor or obligor thereunder, arising out of a breach by any
Seller of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such account
debtor or obligor or its successors from the Sellers. The Sellers also agree to
reimburse an Indemnified Party as and when billed by such Indemnified Party for
all the Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of the Buyer’s rights under this Repurchase
Agreement, any other Facility Document or any transaction contemplated hereby or
thereby, including without limitation the reasonable fees and disbursements of
its counsel.

(b) The Sellers agree to pay as and when billed by the Buyer all of the
out-of-pocket costs and expenses incurred by the Buyer in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Repurchase Agreement, any other Facility Document or any
other documents prepared in connection herewith or therewith. The Sellers agree
to pay as and when billed by the Buyer all of the reasonable out-of-pocket costs
and expenses incurred in connection with the consummation and administration of
the transactions contemplated hereby and thereby including without limitation
filing fees and all the reasonable fees, disbursements and expenses of counsel
to the Buyer which amount shall be deducted from the Purchase Price paid for the
first Transaction hereunder. Subject to the limitations set forth in Section 17
hereof, the Sellers agree to pay the Buyer all the reasonable out of pocket due
diligence, inspection, testing and review costs and expenses incurred by the
Buyer with respect to Mortgage Loans submitted by the Sellers for purchase under
this Repurchase Agreement, including, but not limited to, those out of pocket
costs and expenses incurred by the Buyer pursuant to Sections 15(b) and 17
hereof.

(c) The obligations of the Sellers from time to time to pay the Repurchase
Price, the Periodic Advance Repurchase Payments, and all other amounts due under
this Repurchase Agreement shall be full recourse obligations of the Sellers.

(d) Each Seller shall be jointly and severally liable for the full, complete an
punctual performance and satisfaction of all obligations of either Seller under
this Repurchase Agreement. Accordingly, each Seller waives any and all notice of
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by Buyer upon such Seller’s joint and several liability.
Each Seller waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon such Seller with respect to the
Obligations. When pursuing its rights and remedies hereunder against either
Seller, Buyer may, but shall be under no obligation, to pursue such rights and
remedies hereunder against either Seller or any other Person or against any
collateral security for the Obligations or any right of offset with respect
thereto, and any failure by Buyer to pursue such other rights or remedies or to
collect any payments from such Seller or any such other Person to realize upon
any such collateral security or to exercise any such right of offset, or any
release of such Seller or any such other Person or any such collateral security,
or right of offset, shall not relieve such Seller of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of Buyer against such Seller.



    SECTION 16. SERVICING

(a) The Sellers, on Buyer’s behalf, shall contract with Servicer to, or if a
Seller is the Servicer, such Seller shall, service the Mortgage Loans consistent
with the degree of skill and care that such Seller customarily requires with
respect to similar Mortgage Loans owned or managed by it and in accordance with
Accepted Servicing Practices. The Servicer shall (i) comply with all applicable
Federal, State and local laws and regulations, (ii) maintain all state and
federal licenses necessary for it to perform its servicing responsibilities
hereunder and (iii) not impair the rights of Buyer in any Mortgage Loans or any
payment thereunder. Buyer may terminate the servicing of any Mortgage Loan with
the then existing servicer in accordance with Section 16(e) hereof.

(b) The Sellers shall cause the Servicer to hold or cause to be held all escrow
funds collected by the Sellers with respect to any Purchased Mortgage Loans in
trust accounts and shall apply the same for the purposes for which such funds
were collected.

(c) The Sellers shall cause the Servicer to deposit all collections received by
the Sellers on account of the Purchased Mortgage Loans in the Collection Account
no later than two Business Days following receipt.

(d) The Sellers shall provide promptly to Buyer (i) a Servicer Notice addressed
to and agreed to by the Servicer of the related Purchased Mortgage Loans,
advising such Servicer of such matters as Buyer may reasonably request,
including, without limitation, recognition by the Servicer of Buyer’s interest
in such Purchased Mortgage Loans and the Servicer’s agreement that upon receipt
of notice of an Event of Default from Buyer, it will follow the instructions of
Buyer with respect to the Purchased Mortgage Loans and any related Income with
respect thereto.

(e) Upon the occurrence of a Default or Event of Default hereunder or a material
default under the Servicing Agreement, Buyer shall have the right to immediately
terminate the Servicer’s right to service the Purchased Mortgage Loans without
payment of any penalty or termination fee. The Sellers shall cooperate in
transferring the servicing of the Purchased Mortgage Loans to a successor
servicer appointed by Buyer in its sole discretion.

(f) If any Seller should discover that, for any reason whatsoever, any entity
responsible to the Sellers by contract for managing or servicing any such
Purchased Mortgage Loan has failed to perform fully the Sellers’ obligations
under the Facility Documents or any of the obligations of such entities with
respect to the Purchased Mortgage Loans, the Sellers shall promptly notify
Buyer.



    SECTION 17. DUE DILIGENCE

(a) Each Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Mortgage Loans, the Underlying
Transactions, the TPO Mortgage Loans and the Sellers, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and each Seller agrees that upon reasonable prior
notice (unless an Event of Default shall have occurred, in which case no notice
is required) to the Sellers, Buyer or its authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Mortgage Files, the Underlying Transactions or TPO Mortgage
Loans and any and all documents, records, agreements, instruments or information
relating to such Mortgage Loans in the possession or under the control of the
Sellers and/or the Custodian. The Sellers also shall make available to Buyer a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Mortgage Files, Mortgage Loans, the Underlying
Transactions and the TPO Mortgage Loans.. Without limiting the generality of the
foregoing, each Seller acknowledges that Buyer may purchase Mortgage Loans, the
Underlying Transactions and TPO Mortgage Loans from the Sellers based solely
upon the information provided by the Sellers to Buyer in the Purchased Mortgage
Loan Schedule and the representations, warranties and covenants contained
herein, and that Buyer, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Mortgage Loans,
the Underlying Transactions and/or TPO Mortgage Loans purchased in a
Transaction, including, without limitation, ordering broker’s price opinions,
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re-generating the information used to originate such Mortgage Loan,
Underlying Transaction or TPO Mortgage Loan. Buyer may underwrite such Mortgage
Loans, Underlying Transaction or TPO Mortgage Loan itself or engage a mutually
agreed upon third party underwriter to perform such underwriting. The Sellers
agree to cooperate with Buyer and any third party underwriter in connection with
such underwriting, including, but not limited to, providing Buyer and any third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Mortgage Loans, the Underlying
Transactions and TPO Mortgage Loans in the possession, or under the control, of
the Sellers. The Sellers further agree that the Sellers shall pay all
out-of-pocket costs and expenses incurred by Buyer in connection with Buyer’s
activities pursuant to this Section 17 (“Due Diligence Costs”); provided, that
such Due Diligence Costs shall not exceed the Due Diligence Cap per calendar
year unless a Default or Event of Default shall have occurred and be continuing,
in which event Buyer shall have the right to perform due diligence, at the sole
expense of Sellers without regard to the dollar limitation set forth herein.



    SECTION 18. ASSIGNABILITY

The rights and obligations of the parties under this Repurchase Agreement and
under any Transaction shall not be assigned by any Seller without the prior
written consent of Buyer. Subject to the foregoing, this Repurchase Agreement
and any Transactions shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns. Nothing in this Repurchase
Agreement express or implied, shall give to any Person, other than the parties
to this Repurchase Agreement and their successors hereunder, any benefit of any
legal or equitable right, power, remedy or claim under this Repurchase
Agreement. Buyer may from time to time assign all or a portion of its rights and
obligations under this Repurchase Agreement and the Facility Documents to
(i) any Affiliate or (ii) upon Sellers’ prior written consent (which shall not
be unreasonably withheld) or following the occurrence and continuance of an
Event of Default, to any Person other than an Affiliate; in each case pursuant
to an executed assignment and acceptance by Buyer and assignee (“Assignment and
Acceptance”), specifying the percentage or portion of such rights and
obligations assigned. Upon such assignment, (a) such assignee shall be a party
hereto and to each Facility Document to the extent of the percentage or portion
set forth in the Assignment and Acceptance, and shall succeed to the applicable
rights and obligations of Buyer hereunder, and (b) Buyer shall, to the extent
that such rights and obligations have been so assigned by it be released from
its obligations hereunder and under the Facility Documents. Unless otherwise
stated in the Assignment and Acceptance, the Sellers shall continue to take
directions solely from Buyer unless otherwise notified by Buyer in writing.
Buyer may distribute to any prospective assignee any document or other
information delivered to Buyer by Sellers.

The Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Repurchase Agreement; provided,
however, that (i) the Buyer’s obligations under this Repurchase Agreement shall
remain unchanged, (ii) the Buyer shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Sellers
shall continue to deal solely and directly with the Buyer in connection with the
Buyer’s rights and obligations under this Repurchase Agreement and the other
Facility Documents except as provided in Section 7.

The Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 18, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to the Sellers or any of their Subsidiaries or to any
aspect of the Transactions that has been furnished to the Buyer by or on behalf
of the Sellers or any of their Subsidiaries; provided that such assignee or
participant agrees in a writing reasonably acceptable to Sellers to hold such
information subject to the confidentiality provisions of this Repurchase
Agreement.

In the event the Buyer assigns all or a portion of its rights and obligations
under this Repurchase Agreement, the parties hereto agree to negotiate in good
faith an amendment to this Repurchase Agreement to add agency provisions similar
to those included in repurchase agreements for similar syndicated repurchase
facilities.



    SECTION 19. TRANSFER AND MAINTENANCE OF REGISTER.

(a) Subject to acceptance and recording thereof pursuant to paragraph (b) of
this Section 19, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of the Buyer under this Agreement. Any assignment or
transfer by the Buyer of rights or obligations under this Agreement that does
not comply with this Section 19 shall be treated for purposes of this Agreement
as a sale by such Buyer of a participation in such rights and obligations in
accordance with Section 19(b) hereof.

(b) The Sellers shall maintain a register (the “Register”) on which it will
record the Buyer’s rights hereunder, and each Assignment and Acceptance and
participation. The Register shall include the names and addresses of the Buyer
(including all assignees, successors and participants) and the percentage or
portion of such rights and obligations assigned. Failure to make any such
recordation, or any error in such recordation shall not affect the Sellers’
obligations in respect of such rights. If the Buyer sells a participation in its
rights hereunder, it shall provide Sellers, or maintain as agent of Sellers, the
information described in this paragraph and permit Sellers to review such
information as reasonably needed for Sellers to comply with its obligations
under this Agreement or under any applicable Requirement of Law.



    SECTION 20. HYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOANS

Title to all Purchased Mortgage Loans and Repurchase Assets shall pass to Buyer
and Buyer shall have free and unrestricted use of all Purchased Mortgage Loans.
Nothing in this Repurchase Agreement shall preclude the Buyer from engaging in
repurchase transactions with the Purchased Mortgage Loans or otherwise pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased
Mortgage Loans. Nothing contained in this Repurchase Agreement shall obligate
the Buyer to segregate any Purchased Mortgage Loans delivered to the Buyer by
the Sellers.



    SECTION 21. TAX TREATMENT

Each party to this Repurchase Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes, to treat
each Transaction as indebtedness of the applicable Seller that is secured by the
Purchased Mortgage Loans and that the Purchased Mortgage Loans are owned by the
applicable Sellers in the absence of a Default by such Seller. All parties to
this Repurchase Agreement agree to such treatment and agree to take no action
inconsistent with this treatment, unless required by law.



    SECTION 22. SET-OFF

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Sellers or the
Guarantor, any such notice being expressly waived by the Sellers and the
Guarantor to the extent permitted by applicable law, upon any amount becoming
due and payable by the Sellers and the Guarantor hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any Affiliate thereof to or for the credit or the account
of the Sellers, the Guarantor or any Affiliate thereof. The Buyer agrees
promptly to notify the Sellers and the Guarantor after any such set off and
application made by the Buyer; provided that the failure to give such notice
shall not affect the validity of such set off and application.



    SECTION 23. TERMINABILITY

Each representation and warranty made or deemed to be made by entering into a
Transaction herein or pursuant hereto shall survive the making of such
representation and warranty, and the Buyer shall not be deemed to have waived
any Default that may arise because any such representation or warranty shall
have proved to be false or misleading, notwithstanding that the Buyer may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time the Transaction was made.
Notwithstanding any such termination or the occurrence of an Event of Default,
all of the representations and warranties and covenants hereunder shall continue
and survive. The obligations of the Sellers under Section 15 hereof shall
survive the termination of this Repurchase Agreement.



    SECTION 24. NOTICES AND OTHER COMMUNICATIONS

Except as otherwise expressly permitted by this Repurchase Agreement, all
notices, requests and other communications provided for herein (including
without limitation any modifications of, or waivers, requests or consents under,
this Repurchase Agreement) shall be given or made in writing (including without
limitation by telecopy) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof or thereof); or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party. Except as otherwise provided in this
Repurchase Agreement and except for notices given under Section 3 (which shall
be effective only on receipt), all such communications shall be deemed to have
been duly given when transmitted by telecopy or personally delivered or, in the
case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.



    SECTION 25. ENTIRE AGREEMENT; SEVERABILITY; SINGLE AGREEMENT

This Repurchase Agreement, together with the Facility Documents, constitute the
entire understanding between Buyer and the Sellers with respect to the subject
matter they cover and shall supersede any existing agreements between the
parties containing general terms and conditions for repurchase transactions
involving Purchased Mortgage Loans. By acceptance of this Repurchase Agreement,
Buyer and each Seller acknowledge that they have not made, and are not relying
upon, any statements, representations, promises or undertakings not contained in
this Repurchase Agreement. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

Buyer and each Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, each of Buyer and each Seller agrees (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transaction hereunder; (iii) that payments, deliveries, and other transfers made
by either of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries, and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted and
(iv) to promptly provide notice to the other after any such set off or
application.



    SECTION 26. GOVERNING LAW

THIS REPURCHASE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.



    SECTION 27. SUBMISSION TO JURISDICTION; WAIVERS

EACH OF BUYER, GUARANTOR AND EACH SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS REPURCHASE AGREEMENT AND THE OTHER FACILITY DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

(v) THE BUYER, GUARANTOR AND EACH SELLER HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS REPURCHASE AGREEMENT,
ANY OTHER FACILITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.



    SECTION 28. NO WAIVERS, ETC.

No failure on the part of the Buyer to exercise and no delay in exercising, and
no course of dealing with respect to, any right, power or privilege under any
Facility Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Facility Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. An Event of Default shall be deemed
to be continuing unless expressly waived by the Buyer in writing.



    SECTION 29. NETTING

If the Buyer and the Sellers are “financial institutions” as now or hereinafter
defined in Section 4402 of Title 12 of the United States Code (“Section 4402”)
and any rules or regulations promulgated thereunder,

(a) All amounts to be paid or advanced by one party to or on behalf of the other
under this Repurchase Agreement or any Transaction hereunder shall be deemed to
be “payment obligations” and all amounts to be received by or on behalf of one
party from the other under this Repurchase Agreement or any Transaction
hereunder shall be deemed to be “payment entitlements” within the meaning of
Section 4402, and this Repurchase Agreement shall be deemed to be a “netting
contract” as defined in Section 4402.

(b) The payment obligations and the payment entitlements of the parties hereto
pursuant to this Repurchase Agreement and any Transaction hereunder shall be
netted as follows. In the event that either party (the “Defaulting Party”) shall
fail to honor any payment obligation under this Repurchase Agreement or any
Transaction hereunder, the other party (the “Nondefaulting Party”) shall be
entitled to reduce the amount of any payment to be made by the Nondefaulting
Party to the Defaulting Party by the amount of the payment obligation that the
Defaulting Party failed to honor.



    SECTION 30. CONFIDENTIALITY

The Buyer, the Guarantor and each Seller hereby acknowledge and agree that all
written or computer-readable information provided by one party to any other
regarding the terms set forth in any of the Facility Documents or the
Transactions contemplated thereby (the “Confidential Terms”) shall be kept
confidential and shall not be divulged to any party without the prior written
consent of such other party except to the extent that (i) it is necessary to do
so in working with legal counsel, auditors, taxing authorities or other
governmental agencies or regulatory bodies or in order to comply with any
applicable federal or state laws, (ii) any of the Confidential Terms are in the
public domain other than due to a breach of this covenant, or (iii) in the event
of an Event of Default the Buyer determines such information to be necessary to
disclose in connection with the marketing and sales of the Purchased Mortgage
Loans or otherwise to enforce or exercise the Buyer’s rights hereunder; provided
that (A) the Buyer shall use reasonable efforts to obtain from the recipient of
such information a confidentiality agreement prohibiting the further disclosure
of such confidential information or the use thereof for any purpose other than
the evaluation of a possible purchase of the Mortgage Loans or the enforcement
or exercise of Buyer’s rights hereunder and (B) if Buyer is not able to obtain
such an agreement the Buyer shall give Seller not less than three (3) Business
Day’s notice of the information that it intends to disclose so that the Seller
and its Affiliates can ensure compliance with Regulation FD. Notwithstanding the
foregoing or anything to the contrary contained herein or in any other Facility
Document, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the
Transactions, any fact relevant to understanding the federal, state and local
tax treatment of the Transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Sellers and Guarantor may not disclose the name of or identifying
information with respect to Buyer or any pricing terms (including, without
limitation, the Pricing Rate, Commitment Fee, Non-Utilization Fee, Purchase
Price Percentage and Purchase Price) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transactions and is not
relevant to understanding the federal, state and local tax treatment of the
Transactions, without the prior written consent of the Buyer. The provisions set
forth in this Section 30 shall survive the termination of this Repurchase
Agreement.



    SECTION 31. INTENT

(a) The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Mortgage Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

(b) It is understood that Buyer’s right to liquidate Mortgage Loans delivered to
it in connection with Transactions hereunder or to exercise any other remedies
pursuant to Section 14 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

(d) It is understood that this Repurchase Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(e) This Repurchase Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 555 and Section 559 under
the Bankruptcy Code.



    SECTION 32. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.



    SECTION 33. AUTHORIZATIONS

Any of the persons whose signatures and titles appear on Schedule 4 are
authorized, acting singly, to act for Sellers or Buyer, as the case may be,
under this Repurchase Agreement.



    SECTION 34. ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES.

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.



    SECTION 35. MISCELLANEOUS

(a) Counterparts. This Repurchase Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Repurchase Agreement
by signing any such counterpart.

(b) Captions. The captions and headings appearing herein are for included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Repurchase Agreement.

(c) Acknowledgment. Each of Guarantor and each Seller hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Repurchase Agreement and the other Facility Documents;

(ii) the Buyer has no fiduciary relationship to any Seller or the Guarantor; and

(iii) no joint venture exists between the Buyer and the Guarantor or between the
Buyer and any Seller.

(d) Documents Mutually Drafted. Each Seller, the Guarantor and the Buyer agree
that this Agreement each other Facility Document prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.



    SECTION 36. GENERAL INTERPRETIVE PRINCIPLES

For purposes of this Repurchase Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

(a) the terms defined in this Repurchase Agreement have the meanings assigned to
them in this Repurchase Agreement and include the plural as well as the
singular, and the use of any gender herein shall be deemed to include the other
gender;

(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Repurchase Agreement;

(d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Repurchase Agreement as a whole and not to any particular
provision;

(f) the term “include” or “including” shall mean without limitation by reason of
enumeration; and

(g) all times specified herein or in any other Facility Document (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated.

[THIS SPACE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties have entered into this Repurchase Agreement as
of the date set forth above.

BUYER:

GOLDMAN SACHS MORTGAGE COMPANY,
a New York Limited Partnership

By: GOLDMAN SACHS REAL ESTATE FUNDING CORP.,
a New York corporation,
as General Partner

By: /s/ Jonathan Sobel
Name: Jonathan Sobel
Title: Authorized Signatory

Address for Notices:
Goldman Sachs Mortgage Company
85 Broad Street
New York, NY 10004

Attention: Marc Flamino
Telecopier No.: 212-902-1691
Telephone No.: 212-357-4727

SELLERS:

NEW CENTURY WAREHOUSE CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President


Address for Notices:
18400 Von Karman Ave., Suite 1000
Irvine, CA 92612
Attention: Kevin J. Dwyer
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808

NEW CENTURY MORTGAGE CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President
Address for Notices:
18400 Von Karman Ave., Suite 1000
Irvine, CA 92612
Attention: Kevin J. Dwyer
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808



GUARANTOR:

NEW CENTURY FINANCIAL CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


By: /s/ Brad A. Morrice
Name: Brad A. Morrice
Title: Vice Chairman, President and COO

Address for Notices:
18400 Von Karman Ave., Suite 1000
Irvine, CA 92612
Attention: Kevin J. Dwyer
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808

2